Exhibit 10.1

 

***Text Omitted and Filed Separately

CONFIDENTIAL TREATMENT REQUESTED

Under 17 C.F.R. §§ 200.80(b)(4) and 230.406

 

COLLABORATIVE RESEARCH AND DEVELOPMENT AND LICENSE AGREEMENT

 

THIS COLLABORATIVE RESEARCH AND DEVELOPMENT AND LICENSE AGREEMENT
(the “Agreement”) is entered into as of March 31, 2006 (the “Effective Date”) by
and between OPTIMER PHARMACEUTICALS INC., a Delaware corporation with its
offices located at 10110 Sorrento Valley Road, Suite C, San Diego, California
92121 (“Optimer”), and CEMPRA PHARMACEUTICALS, INC., a Delaware corporation with
its offices located at 170 Southport Drive, Suite 500, Morrisville, NC 27560.
Optimer and Cempra may be referred to herein individually as a “Party” or
collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, Optimer is a biopharmaceutical company engaged in the discovery and
development of pharmaceutical products using its proprietary carbohydrate
synthesis technology;

 

WHEREAS, Cempra is a biopharmaceutical company engaged in the discovery and
development of novel pharmaceutical products;

 

WHEREAS, Cempra and Optimer desire to enter into a relationship to identify,
develop and commercialize pharmaceutical products comprising novel Macrolide
Antibiotics to treat infectious diseases.

 

WHEREAS, Cempra and Optimer entered into a letter agreement dated November 10,
2005 wherein Optimer and Cempra agreed to execute a detailed agreement regarding
the synthesis by Optimer of Macrolide Antibiotics for Cempra; and

 

WHEREAS, Optimer is willing to synthesize Macrolide Antibiotics using its
proprietary carbohydrate synthesis technology, assist Cempra in the development
thereof, and is prepared to grant Cempra a license under such technology to
allow Cempra to develop and commercialize pharmaceutical products arising from
this relationship;

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the Parties agree as follows:

 

1.  DEFINITIONS

 

1.1          “Affiliate” means a person, corporation, partnership, or other
entity that controls, is controlled by or is under common control with a Party.
For the purposes of this Section 1.1, the word “control” (including, with
correlative meaning, the terms “controlled by” or “under the common control
with”) means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the voting stock of such
entity, or by contract or otherwise.

 

1.2          “ASEAN Countries” means all member nations of the Association of
Southeast Asian Nations as of the Effective Date.

 

1.3          “Cempra Know-How” means any Know-How which is developed or acquired
and Controlled by Cempra or its Affiliates during the term of this Agreement
that is necessary and useful for the research, development, manufacture,
importation, use, or sale of Cempra Products.

 

1.4          “Cempra Patents” means any Patents, other than Optimer Patents,
which are Controlled by Cempra or its Affiliates during the term of this
Agreement and that claim the manufacture, importation, use or sale of Macrolide
Antibiotics or Cempra Products.

 

--------------------------------------------------------------------------------


 

1.5          “Cempra Product” means a pharmaceutical product (including but not
limited to Combination Products or those comprised of one or more Test Products,
Macrolide Antibiotics, or any analogs or derivatives of either of the foregoing)
for which the use, sale, or manufacture thereof would, but for the licenses
granted Cempra hereunder, infringe the Optimer Patents in the country in which
such product is sold by Cempra, an Affiliate thereof, or a Third Party
sublicensee of either of the foregoing.

 

1.6          “Collaboration” means all activities performed by or on behalf of
Optimer or Cempra in the course of the Research Program with respect to the
Development and Commercialization of Test Products and Cempra Products.

 

1.7          “Combination Product” means a pharmaceutical product (i) containing
(x) in the case of Cempra, an active pharmaceutical ingredient for which, if
included in a pharmaceutical product as the sole active pharmaceutical
ingredient the use, sale, or manufacture thereof would, but for the licenses
granted Cempra hereunder, infringe the Optimer Patents in the country in which
such product is sold by Cempra, an Affiliate thereof, or a Third Party
sublicensee of either of the foregoing, or (y) in the case of Optimer, an active
pharmaceutical ingredient which (I) contains a Macrolide Antibiotic, Test
Product, or derivative or analog of either of the foregoing, (II) is a Cempra
Product, or (III) whose manufacture, sale, or use is covered in any ASEAN
Country by a Valid Claim of any Cempra Patent, Joint Invention Patent, or
foreign counterpart of any Optimer Patent; and (ii) one or more other
pharmaceutically active ingredients for which rights are not included in the
license granted to (x) Cempra under this Agreement, with respect to Cempra
Products, or (y) Optimer, with respect to Optimer Products.

 

1.8          “Commence” or “Commencement”, when used to describe a Phase 1
Trial, Phase 2 Trial, Phase 3 Trial, or Phase 4 Trial, means the first dosing of
the first patient for such trial.

 

1.9          “Commercialization” means all activities that are undertaken after
Regulatory Approval of an NDA for a particular Product and that relate to the
commercial marketing and sale of such Product including advertising, marketing,
promotion, distribution, and Phase 4 Trials.

 

1.10        “Confidential Information” means all Information, and other
information and materials, received by either Party from the other Party
pursuant to this Agreement that: (i) is designated as confidential at the time
of disclosure or promptly thereafter; (ii) under the circumstances surrounding
disclosure should be treated as confidential by the receiving Party, or (iii) by
reason of its nature would be treated as confidential by a reasonable receiving
party, which would include, without limitation, trade secrets..

 

1.11        “Control” means, with respect to any intellectual property right,
that a Party owns or has a license to such item or right, and has the ability to
grant a license or sublicense in or to such right as set forth herein without
violating the terms of any agreement or other arrangement with any Third Party.

 

1.12        “Develop” or “Development” means, with respect to a Test Product or
Product, engaging in preclinical and clinical drug development activities, which
may include but is not limited to research, pre-clinical, clinical and
regulatory activities directed towards obtaining Regulatory Approval of a
Product, including but not limited to the performance by Optimer of its
obligations and Cempra of its responsibilities under the Research Program.

 

1.13        “Development Plan” has the meaning set forth in Section 4.1.

 

1.14        “Diligent Efforts” means the carrying out of obligations or tasks in
a manner consistent with the efforts a Party devotes to research, development or
marketing of a pharmaceutical product or products of similar market potential,
profit potential or strategic value resulting from its own research efforts,
taking into account technical and regulatory factors, target product profiles,
product labeling, past performance, costs, economic return, the regulatory
environment and competitive market conditions in the therapeutic area, all based
on conditions then prevailing, and subject to and in

 

2

--------------------------------------------------------------------------------


 

consideration of, in each case, the resources available to such Party and within
such Party’s organization for such efforts. Diligent Efforts requires that a
Party, at a minimum, assign responsibility for such obligations to specific
employees, sets and seeks to achieve specific and meaningful objectives for
carrying out such obligations, and consistently makes and implements decisions
designed and allocates resources reasonably sufficient to advance progress with
respect to such objectives.

 

1.15        “Fair Market Value” means the fair market value of Cempra capital
stock on the date the relevant milestone is achieved under
Section 6.2(a) or (b), as applicable, which shall be determined as follows:

 

(a)           if the Cempra capital stock to be issued under
Section 6.2(a) or (b) is traded on a public securities exchange or through the
Nasdaq National Market, the fair market value thereof shall be deemed to be the
average of the closing prices of such security on such exchange over the 30-day
period ending three (3) business days prior to the date such security
was received;

 

(b)           if the Cempra capital stock to be issued under
Section 6.2(a) or (b) is actively traded over-the-counter, the fair market value
thereof shall be deemed to be the average of the closing bid or sale prices
(whichever is applicable) over the 30-day period ending three (3) business days
prior to the date such security was received; or

 

(c)           If there is no active public market for any Cempra capital stock
issued under Section 6.2(a) or (b), the fair market value thereof shall be as
determined in good faith by Cempra’s Board of Directors based on a reasonable
consideration of all relevant factors.

 

1.16        “FDA” means the United States Food and Drug Administration, or any
successor federal agency thereto.

 

1.17        “Field” means all human and animal diagnostic and therapeutic uses.

 

1.18        “First Commercial Sale” means the first sale of commercial
quantities of any Product sold to a Third Party by a Party, its Affiliate, or a
sublicensee of either of the foregoing in any country after, if and as
reasonably necessary or applicable, receipt of Regulatory Approval for such
Product in such country. Sales for test marketing, sampling and promotional uses
or clinical trial or research purposes or compassionate uses will not be
considered to constitute a First Commercial Sale

 

1.19        “FTE” means the equivalent of one person working full time for one
12-month period in a research, development, commercialization, regulatory or
other relevant capacity, approximating 1800 hours per year. In the interests of
clarity, though, a single individual who works more than 1800 hours in a single
year shall be treated as one FTE regardless of the number of hours worked.

 

1.20        “Good Clinical Practices” or “GCP” means current Good Clinical
Practices as specified in the United States Code of Federal Regulations, at the
time of testing, and all FDA and ICH guidelines, including the ICH Consolidated
Guidelines on Good Clinical Practices.

 

1.21        “Good Laboratory Practices” or “GLP” means current Good Laboratory
Practices as specified in the United States Code of Federal Regulations at
21 CFR § 58 at the time of testing and all applicable ICH guidelines.

 

1.22        “Good Manufacturing Practices” or “GMP” means current Good
Manufacturing Practices and standards as provided for (and as amended from time
to time) in European Community Directive 91/356/EEC (Principles and Guidelines
of Good Manufacturing Practice for Medicinal Products) and in the Current Good
Manufacturing Practice Regulations of the United States Code of Federal
Regulations Title 21 (21 CFR §§ 210-211) in relation to the production of
pharmaceutical intermediates and active pharmaceutical ingredients, as
interpreted by ICH Harmonized Tripartite Guideline, Good Manufacturing Practice
Guide for Active Pharmaceutical Ingredients, and subject to any arrangements,
additions or clarifications agreed from time to time between the Parties.

 

3

--------------------------------------------------------------------------------


 

1.23        “Governmental Authority” means any court, agency, department or
other instrumentality of any foreign, federal, state, county, city or other
political subdivision.

 

1.24        “Human Clinical Trial” means any Phase 1 Trial, Phase 2 Trial,
Phase 3 Trial or Phase 4 Trial the subject of which includes a Test Product
or Product.

 

1.25        “IND” means an Investigational New Drug Application filed with the
FDA or the equivalent application or filing filed with any equivalent agency or
government authority outside of the United States (including any supra-national
agency such as in the European Union) necessary to Commence human clinical
trials in such jurisdiction, and including all regulations at 21 CFR § 312 et.
esq., and equivalent foreign regulations.

 

1.26        “Information” means information, results and data of any type
whatsoever, including without limitation, databases, inventions, practices,
methods, techniques, specifications, formulations, formulae, knowledge,
know-how, skill, experience, test data including pharmacological, biological,
chemical, biochemical, toxicological and clinical test data, analytical and
quality control data, stability data, studies and procedures, and patent and
other legal information or descriptions.

 

1.27        “Invention” means any discovery, invention, improvement, concept or
idea, whether or not patentable, conceived or reduced to in the course of the
activities conducted pursuant to this Agreement, together with all intellectual
property rights relating thereto. Inventions may include, but not be limited to,
processes, compounds, compositions, or methods.

 

1.28        “Know-How” means any non-public, proprietary Information and other
data, instructions, processes, methods, formulae, techniques, compositions,
materials, expert opinions and information, including without limitation,
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, clinical, safety, manufacturing and quality control data and
information. Know-How does not include any rights under Patents.

 

1.29        “Letter Agreement” means the letter agreement between Optimer and
Cempra dated November 11, 2005.

 

1.30        “Macrolide Antibiotics” means any macrolide or ketolide, including
but not limited to any (i) [***] compound that incorporates, is based on, or is
described in, or the synthesis of which is in whole or part based on or
described in, the Optimer Technology, including but not limited to those
synthesized by Optimer under this Agreement or the Letter Agreement, (ii) [***]
(including but not limited to [***]), and (iii) any derivatives or analogs of
any of the foregoing. For avoidance of doubt, the parties expressly agree that
Macrolide Antibiotics shall not mean any 18-membered- lactone-ring-based
compound (e.g., Optimer’s OPT-80).

 

1.31        “NDA” means a New Drug Application filed with the FDA or the
equivalent application or filing filed with any equivalent Governmental
Authority outside of the United States necessary for approval of a drug in such
jurisdiction.

 

1.32        “Net Sales” means

 

(a)           with respect to a Product (subject to
subsections (b) and (c) below), the amount received by a Party or its Affiliate
or a Third Party sublicensee for sales of such Product to Third Parties,
excluding reasonable sales returns, allowances and rebates actually paid,
granted or accrued, including, without limitation, trade, quantity and cash
discounts and any other reasonable adjustments actually allowed, including, but
not limited to, those granted on account of price adjustments (including
retroactive price adjustments), billing errors, rejected goods, damaged or
defective goods, recalls, returns, rebates, chargeback rebates, reimbursements
or similar payments granted or given to wholesalers or other distributors,
buying groups, health care insurance carriers or other institutions, pharmacy
benefit management companies, health maintenance organizations or other health
care organizations, or any governmental or regulatory authority or agency
(including their purchasers and/or reimbursers), adjustments arising from
consumer discount programs, customs or excise duties, tariffs, sales tax,

 

4

--------------------------------------------------------------------------------


 

consumption tax, value added tax, and other taxes (except income taxes) or
duties relating to sales, and similar payments respect to the United States
government, any state government, any local government, or any foreign
government, or to any governmental or regulatory authority in respect of sales,
and freight, handling, and insurance; and

 

(b)           in the case of Combination Products,

 

(i)            if a Party and/or its Affiliate and/or any Third Party
sublicensee of either of the foregoing separately sells in such country during
such year when it sells such Combination Product both (1) one or more Products
containing solely one particular active pharmaceutical ingredient and
(2) products containing other pharmaceutically active ingredient(s) that are
also contained in such Combination Product, the Net Sales attributable to such
Combination Product during such year shall be calculated by multiplying actual
Net Sales of such Combination Product by the fraction A/(A+B) where: A is such
Party’s (or its Affiliate’s or Third Party sublicensee’s, as applicable) average
Net Sales price per daily dose during such year for each Product(s) in such
Combination Product in such country and B is the sum of the average of such
Party’s (or its Affiliate’s or Third Party sublicensee’s, as applicable) net
sales price per daily dose during such year in such country, for each product(s)
containing the other pharmaceutically active ingredient(s) in such Combination
Product (other than the Product);

 

(ii)           if a Party and/or its Affiliate and/or any Third Party
sublicensee of either of the foregoing separately sells, in such country during
such year when it sells such Combination Product, one or more Products
containing solely one particular active pharmaceutical ingredient entity but do
not separately sell, in such country, other products containing the other active
ingredient(s) that are also contained in such Combination Product, the Net Sales
attributable to such Combination Product during such year shall be calculated by
multiplying the Net Sales of such Combination Product by the fraction A/C where:
A is the applicable Party’s (or its Affiliate’s or Third Party sublicensee’s, as
applicable) average Net Sales price per daily dose during such year for each
Product in such Combination Product in such country, and C is such Party’s (or
its Affiliate’s or Third Party sublicensee’s, as applicable) average Net Sales
price per daily dose during such year for the Combination Product in such
country; and

 

(iii)          if a Party and/or its Affiliates and/or their Third Party
sublicensees do not separately in such country during such year sell products
containing each active pharmaceutical ingredient in the Combination Product,
then the Net Sales attributable to such Combination Product may, following
mutual agreement of the Parties concerning the applicable fair market values, be
determined by multiplying the Net Sales of such Combination Product by the
fraction D/(D+E) where D is the fair market value of the portion of the
Combination Product that contains the Product with a single active
pharmaceutical ingredient and E is the fair market value of the portion of the
Combination Product containing the other pharmaceutically active
ingredient(s) and the delivery device included in such Combination Product, as
such fair market values are reasonably determined by mutual agreement of the
Parties in good faith. In the event that the Parties are unable to mutually
agree upon appropriate fair market values for D and E as set forth herein, such
matter may be referred to arbitration as set forth in Section 12.3 below.

 

(c)           In the case of discounts on “bundles” of separate products or
services which include Products, a Party may with notice to the other Party
discount the bona fide list price of a Product by the average percentage
discount of all products of such Party (the “Selling Party”) and/or its
Affiliates or Third Party sublicensees in a particular “bundle”, calculated as
follows:

 

 

Average percentage

 

 

 

discount on a

=

1 - (X/Y) × 100

 

particular “bundle”

 

 

 

5

--------------------------------------------------------------------------------


 

where X equals the total discounted price of a particular “bundle” of products,
and Y equals the sum of the undiscounted bona fide list prices of each unit of
every product in such “bundle”. The Selling Party shall provide the other Party
documentation reasonably supporting such average discount with respect to each
“bundle.” If a Product in a “bundle” is not sold separately, and no bona fide
list price exists for such Product, the parties shall negotiate in good faith a
reasonable imputed list price for such Product and Net Sales with respect
thereto shall be based on such imputed list price; provided, however, that in
the event that the Parties are unable to mutually agree upon appropriate imputed
list price as set forth herein, then such matter may be referred to arbitration
as set forth in Section 12.3 below.

 

1.33        “Optimer Improvements” means any Other Sole Inventions of Optimer
and, to the extent owned by Optimer, Other Joint Inventions that, in either
case, constitute improvements, enhancements, or modifications of any Macrolide
Antibiotics, Cempra Products, or other technology claimed in the Optimer Patents
listed on Schedule 1.30, or which would be useful or necessary in the
manufacture, use, or sale of Cempra Products.

 

1.34        “Optimer Know-How” means all Know-How Controlled by Optimer or its
Affiliates as of the Effective Date, or which is developed or acquired by and
Controlled by Optimer or its Affiliates during the term of this Agreement,
including but not limited to any Know-How related to Optimer Improvements, that
is necessary or useful for the research, development, manufacture, importation,
use or sale of the Macrolide Antibiotics, Test Products or Cempra Products.

 

1.35        “Optimer Patents” means any Patents Controlled by Optimer or its
Affiliates as of the Effective Date or which are developed and Controlled, or
licensed to and Controlled, by Optimer or its Affiliates during the term of this
Agreement, that are necessary or useful for the research, development,
manufacture, importation, use or sale of Macrolide Antibiotics, Test Products,
or Cempra Products, including without limitation, the Patents listed on
Schedule 1.35 and any Patents (or, with respect to Patents jointly owned by the
Parties, Optimer’s rights to any such Patents) claiming any Optimer
Improvements.

 

1.36        “Optimer Product” means any product (including but not limited to
Combination Products) developed and/or commercialized by Optimer in any ASEAN
Country that (i) contains a Macrolide Antibiotic, Test Product, or derivative or
analog of either of the foregoing, (ii) is a Cempra Product, or (iii) whose
manufacture, sale, or use is covered in any ASEAN Country by a Valid Claim of
any Cempra Patent, Joint Invention Patent, or foreign counterpart of any Optimer
Patent. For avoidance of doubt, the parties expressly agree that, for purposes
of this Agreement (including, but not limited to, Optimer’s royalty payment
obligation set forth in Article 6), Optimer Products shall not include any
product which incorporates an 18-membered-lactone-ring-based compound as an
active pharmaceutical ingredient (e.g., Optimer’s OPT-80) unless such product
incorporates an additional active pharmaceutical ingredient which itself (or the
mechanism of action of which) independently renders such product an Optimer
Product pursuant to the foregoing definition.

 

1.37        “Optimer Technology” means Optimer Patents and Optimer Know-How.

 

1.38        “Patent” means: (a) an issued unexpired United States or foreign
patent (including inventor’s certificate) that has not been held invalid or
unenforceable by a court of competent jurisdiction from which no appeal can be
taken or has been taken within the required time period, including without
limitation any substitution, extension, registration, confirmation, reissue,
re-examination, renewal or any like filing thereof; or (b) any pending
United States or foreign patent application, including without limitation any
continuation, division or continuation-in-part thereof and any provisional
application.

 

1.39        “Phase 1 Trial” means a clinical trial that generally provides for
the first introduction into humans of a Product with the primary purpose of
determining safety, metabolism and pharmacokinetic properties and clinical
pharmacology of the Product, and generally consistent with 21 CFR § 312.21(a).

 

6

--------------------------------------------------------------------------------


 

1.40        “Phase 2 Trial” means a clinical trial of a Product on patients,
including possibly pharmacokinetic studies, the principal purpose of which is to
make a preliminary determination that such Product is safe for its intended use
and to obtain sufficient information about such Product’s efficacy to permit the
design of further clinical trials, and generally consistent with 21 CFR
§ 312.21(b).

 

1.41        “Phase 3 Trial” means a clinical trial that provides for a pivotal
human clinical trial of a Product, which trial is designed to: (a) establish
that a Product is safe and efficacious for its intended use; (b) define
warnings, precautions and adverse reactions that are associated with the Product
in the dosage range to be prescribed; (c) support Regulatory Approval of such
Product; and (d) generally consistent with 21 CFR § 312.21(c).

 

1.42        “Phase 4 Trial” means clinical trial of a Product Commenced in a
particular country after Regulatory Approval for such Product in such country in
order to support commercialization of the Product.

 

1.43        “Product” means an Optimer Product or Cempra Product, as
appropriate.

 

1.44        “Regulatory Approval” means any and all approvals (including
supplements, amendments, pre- and post-approvals, pricing and reimbursement
approvals), licenses, registrations or authorizations of any national,
supra-national (e.g., the European Commission or the Council of the European
Union), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, that are necessary for the
manufacture, distribution, use or, in the Commercializing Party’s reasonable
judgment, sale of a Product in a regulatory jurisdiction.

 

1.45        “Regulatory Authority” means any Governmental Authority with
responsibility for granting any licenses or approvals necessary for the
marketing and sale of pharmaceutical products including, without limitation, the
FDA and any drug regulatory authority of countries of the European Union, and
Japan, and where applicable any ethics committee or any equivalent review board.

 

1.46        “Regulatory Filing” means the NDA, biologic license application
(“BLA”), IND, or any foreign counterparts thereof and any other filings required
by regulatory authorities relating to the study, manufacture or
commercialization of any Product.

 

1.47        “Research Program” means the activities conducted by Optimer and
Cempra pursuant to the obligations and responsibilities set forth in a Work Plan
and Budget established by the Parties pursuant to this Agreement.

 

1.48        “Research Term” means the period commencing on the Effective Date
and continuing until the earlier of (i) completion by Optimer of the tasks
assigned to Optimer in the Work Plan and Budget or (ii) the second anniversary
of the Effective Date, subject to any extensions thereof agreed to by the
Parties in writing.

 

1.49        “Royalty Term” means, on a country-by-country and Product-by-Product
basis:

 

(a)           For Cempra Products, the period commencing on the First Commercial
Sale thereof in a particular country and continuing until the later of (a) the
last to expire Valid Claim of an Optimer Patent covering the manufacture, use or
sale of such Cempra Product in such country or (b) ten (10) years following the
First Commercial Sale of such Cempra Product in such country; and

 

(b)           For Optimer Products, the period commencing on the First
Commercial Sale thereof in a particular country and continuing until the later
of (a) the last to expire Valid Claim of a Cempra Patent covering the
manufacture, use or sale of such Optimer Product in such country or (b) ten
(10) years following the First Commercial Sale of such Optimer Product in
such country.

 

1.50        “Sublicensing Revenue” means net revenue received from Third Party
sublicensees, other than royalties or other payments calculated on the basis of
sales of Cempra Products, directly and solely as consideration for Cempra’s or
its Affiliates’ sublicensing to Third Parties (other than Cempra Affiliates) of
the rights to Optimer Patents licensed to Cempra and its Affiliates under this
Agreement, including but not limited to upfront and milestone payments, but
excluding (i) [***]

 

1.51        “Term” has the meaning assigned to it in Section 9.1.

 

1.52        “Territory” means worldwide, excluding ASEAN Countries.

 

7

--------------------------------------------------------------------------------


 

1.53        “Test Product” means a Macrolide Antibiotic or derivative or analog
thereof that has been designated by Cempra to be the subject of Development
pursuant to Section 3.4.

 

1.54        “Third Party” means any entity other than (a) Optimer, (b) Cempra or
(c) an Affiliate of either of them.

 

1.55        “Valid Claim” means a claim of any pending patent application or any
issued, unexpired United States or granted foreign patent within any Patent that
has not been dedicated to the public, disclaimed, abandoned or held invalid or
unenforceable by a court or other body of competent jurisdiction from which no
further appeal can be taken, and that has not been explicitly disclaimed, or
admitted by the Party Controlling such Patent in writing to be invalid or
unenforceable or of a scope not covering Products through reissue, disclaimer
or otherwise.

 

1.56        “Work Plan and Budget” has the meaning set forth in Section 3.1.

 

1A.  JOINT STEERING COMMITTEE

 

1A.1  Joint Steering Committee.  Promptly after the Effective Date, the Parties
shall establish a “Joint Steering Committee” as described in this Section 1A.
The Joint Steering Committee shall exist during the Research Term. The Joint
Steering Committee shall, subject to applicable provisions of this Agreement
concerning the Research Program, Work Plan, and Budget, (i) develop, review,
approve, and establish all aspects of the Work Plan and Budget and, once the
initial Work Plan and Budget have been established, (ii) monitor and oversee the
Parties’ progress thereunder, advise the Parties with respect thereto, and
develop, review, and approve any changes or amendments to the Work Plan and
Budget, such changes and amendments to be effective upon approval thereof by the
Joint Steering Committee and agreement by (i) Optimer with respect to
obligations of Optimer (such agreement not to be unreasonably withheld) or
(ii) Cempra with respect to responsibilities of Cempra, provided that,
notwithstanding the foregoing, the Joint Steering Committee shall have no
authority to amend the body of this Agreement. Each party shall indicate in
writing within five (5) business days of approval by the Joint Steering
Committee whether or not it agrees to its proposed obligations or
responsibilities, and, if not agreeing to its proposed obligations or
responsibilities, provide its reasonable objections thereto. In the absence of
such written notice within such five (5) business day period, a party shall be
deemed to have rejected its proposed obligations or responsibilities, and, in
the event Optimer rejects its proposed obligations or responsibilities (whether
by written notice or the absence thereof), Cempra shall be free to pursue
alternative solutions therefor. Notwithstanding anything to the contrary in this
Agreement, the Joint Steering Committee shall have no rights or
responsibilities, and Cempra shall have no obligations with respect to the Joint
Steering Committee, following the Research Term.

 

1A.2  Membership.  The Joint Steering Committee will be comprised of an equal
number of representatives from each Party. The exact number of such
representatives shall be as agreed upon by the Parties, but no event shall such
number be less than two (2) nor more than five (5) for each Party. Each Party
shall provide the other with a list of its initial members of the Joint Steering
Committee promptly after the Effective Date. Each Party may replace any or all
of its representatives on the Joint Steering Committee at any time upon written
notice to the other Party. Any member of the Joint Steering Committee may
designate a substitute to attend and perform the functions of that member at any
meeting of the Joint Steering Committee. Each Party may, in its reasonable
discretion, invite non-member representatives of such Party to attend meetings
of the Joint Steering Committee.

 

1A.3  Meetings.  During the Research Term, the Joint Steering Committee shall
meet at least twice per calendar year, or more frequently as the Parties deem
appropriate, on such dates, and at such places and times, as provided herein or
as the Parties shall agree, provided, however, that (i) the first meeting shall
be held within 30 days of the Effective Date and (ii) the Joint Steering
Committee and the Parties shall use best efforts to draft, review, and approve
the initial Work Plan and Budget as soon as reasonably practicable following the
Effective Date. Meetings of the Joint Steering Committee shall

 

8

--------------------------------------------------------------------------------


 

alternate between the offices of the Parties or their respective Affiliates, or
such other place as the Parties may agree. The members of the Joint Steering
Committee also may convene or be polled or consulted from time to time by means
of telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate, provided that the Parties hold at least one
face-to-face meeting each year. Each Party shall bear all costs and expenses
relating to its members’ attendance at meetings of the Joint Steering Committee.

 

1A.4  Decision-Making.  The Joint Steering Committee shall use good faith
efforts to operate and make decisions by consensus, provided that in the event
the Joint Steering Committee is unable to reach consensus regarding any matter
before the Joint Steering Committee within a reasonable period of time not to
exceed ten (10) business days, Cempra shall have the tie-breaking vote to
resolve such deadlock and determine the Joint Steering Committee’s final
decision regarding such matter, including but not limited to approval of any
Work Plan and Budget, or any changes thereto, consistent with the parameters
described below, provided that no Work Plan or Budget shall be effective without
the written agreement of (i) Optimer with respect to any obligations of Optimer
thereunder (such agreement not to be unreasonably withheld) and (ii) Cempra with
respect to any responsibilities of Cempra thereunder (such agreement not to be
unreasonably withheld). Each party shall indicate in writing within five
(5) business days of approval by the Joint Steering Committee whether or not it
agrees to its proposed obligations or responsibilities, and, if not agreeing to
its proposed obligations or responsibilities, provide its reasonable objections
thereto. In the absence of such written notice within such five (5) business day
period, a party shall be deemed to have rejected its proposed obligations or
responsibilities, and, in the event Optimer rejects its proposed obligations or
responsibilities (whether by written notice or the absence thereof), Cempra
shall be free to pursue alternative solutions therefor.

 

2.  MANAGEMENT OF THE RESEARCH PROGRAM

 

2.1  General.  The general purpose of the Collaboration described in Sections 2
and 3 of this Agreement is to synthesize, develop and commercialize Macrolide
Antibiotics for sale as Cempra Products. If and as determined by the Joint
Steering Committee, Optimer shall synthesize Macrolide Antibiotics and conduct
preliminary research and biological testing on such Macrolide Antibiotics
according to a Work Plan and Budget that has been developed and approved by the
Joint Steering Committee and agreed upon by Optimer and Cempra (such agreement
not to be unreasonably withheld). Each party shall indicate in writing within
five (5) business days of approval by the Joint Steering Committee whether or
not it agrees to the Work Plan or Budget approved by the Joint Steering
Committee and, if not agreeing thereto, provide its reasonable objections
thereto. In the absence of such written notice within such five (5) business day
period, a party shall be deemed to have agreed to such Work Plan and Budget.
Cempra shall, as determined by the Joint Steering Committee, conduct (or have
conducted by Third Parties) preclinical and animal testing on such Macrolide
Antibiotics synthesized by Optimer. Based on the results of such research, the
Joint Steering Committee may designate certain Macrolide Antibiotics as Test
Products for preclinical testing and further development by Cempra. Cempra shall
be solely responsible, at its expense, for animal testing, preclinical and
clinical development of such Test Products, including as may be provided for in
a Work Plan and Budget approved by the Joint Steering Committee and agreed upon
(i) by Optimer with respect to Optimer’s obligations thereunder (such agreement
not to be unreasonably withheld) and (ii) Cempra with respect to Cempra
responsibilities thereunder. Each party shall indicate in writing within five
(5) business days of approval by the Joint Steering Committee whether or not it
agrees to its proposed obligations or responsibilities, and, if not agreeing to
such obligations or responsibilities, provide its reasonable objections thereto.
In the absence of such written notice within such five (5) business day period,
a party shall be deemed to have rejected its proposed obligations or
responsibilities, and in the event Optimer rejects its proposed obligations or
responsibilities (whether by written notice or the absence thereof), Cempra
shall be free to pursue alternative solutions therefor. For so long as Cempra
retains its license hereunder, and except as provided for performance by

 

9

--------------------------------------------------------------------------------


 

Optimer under any Work Plan and Budget, Cempra shall be responsible for the
research, Development, manufacturing, marketing and Commercialization of Cempra
Products, subject only to the terms and conditions of this Agreement, including
without limitation the payments owed to Optimer for such Cempra Products as set
forth in Article 6.

 

2.2  Information Exchange.  During the Research Term, Optimer and Cempra shall
keep the Joint Steering Committee fully and regularly informed of their
activities (and the activities of their Affiliates and/or sublicensees) in
connection with their conduct of the Research Program and the Development and
Commercialization of Test Products and Cempra Products, and shall diligently
respond to any other reasonable requests by the Joint Steering Committee or the
other Party for information. Each Party will provide the Joint Steering
Committee (during the Research Term) and the other Party (during the entire term
of this Agreement) with formal written progress reports of its activities under
this Agreement, no less than twice per year.

 

2.3  Independence.  Subject to the terms of this Agreement and any applicable
Work Order and Budget, the activities and resources of each Party shall be
managed by such Party, acting independently and in its individual capacity. The
relationship between Optimer and Cempra is that of independent contractors and
neither Party shall have the power to bind or obligate the other Party in any
manner, other than as is expressly set forth in this Agreement.

 

3.  CONDUCT OF THE RESEARCH PROGRAM

 

3.1  Work Plan and Budget.  The Research Program shall be carried out by Optimer
and Cempra according to a written work plan setting forth the obligations of
Optimer and responsibilities of Cempra (the “Work Plan”) and budget providing
for Cempra’s funding of Optimer’s obligations thereunder (the “Budget”). The
Work Plan shall set forth in reasonable detail the obligations of Optimer and
responsibilities of Cempra with respect to the Research Program, including the
identity and number of Macrolide Antibiotics that Optimer shall endeavor to
synthesize and formulate for animal testing, and shall include the desired
quantities of such Macrolide Antibiotics, timeframe for delivery, technical
specifications (the “Specifications”), and the Budget shall set forth the budget
for such synthesis and formulation work by Optimer. The Joint Steering Committee
shall develop an initial Work Plan and Budget and shall submit such plan to
Optimer and Cempra for review and approval, such approval not to be unreasonably
withheld, within thirty (30) days following the execution of this Agreement. In
the absence of a party’s written approval of or reasonable objection to the Work
Plan and Budget within five (5) business days of its submission to the parties
by the Joint Steering Committee, a party shall be deemed to have agreed to such
Work Plan and Budget. The Work Plan and Budget may be amended from time to time
by the Joint Steering Committee during the Research Term, based upon the data
obtained in the Research Program or from Cempra’s independent activities,
provided such amendments do not violate or contradict any provision of this
Agreement. In the event of an inconsistency or disagreement between the Work
Plan and Budget and this Agreement, the terms of this Agreement shall prevail.

 

3.2  Work Performed to Date.  The Parties acknowledge that initial research and
Macrolide Antibiotics synthesis activities have been conducted by the Parties
pursuant to the Letter Agreement (the “Initial Research”). All Initial Research,
including any Macrolide Antibiotics, Information, inventions, know-how, data,
information, or other intellectual property rights created pursuant to the
Initial Research, is deemed included within the scope of this Agreement. No
amounts shall be due Optimer by Cempra for the conduct of the Initial Research.

 

3.3  Synthesis of Macrolide Antibiotics and Biological Testing.  The Joint
Steering Committee shall, during the Research Term, determine the Macrolide
Antibiotics designated for synthesis and Development under this Agreement, and
Optimer shall provide its advice and comment with respect thereto. The Joint
Steering Committee shall determine which Macrolide Antibiotics will be the
subject of synthesis and Development as part of Optimer’s performance under the
Research Program, and

 

10

--------------------------------------------------------------------------------


 

Optimer shall provide its advice and comment with respect thereto, provided that
Optimer shall have no obligation to perform such synthesis and Development
without its consent (such consent not to be unreasonably withheld). Optimer
shall indicate in writing within five (5) business days of approval by the Joint
Steering Committee whether or not it consents, and, if not consenting, provide
its reasonable objections to such obligations. In the absence of such written
consent or reasonable objection within such five (5) business day period,
Optimer shall be deemed to have rejected such obligations and Cempra shall be
free to seek alternative solutions therefor. The Joint Steering Committee shall,
during the Research Term, designate the initial number of Macrolide Antibiotics
for synthesis under this Agreement, provided Optimer shall provide its advice
and comment with respect thereto. Optimer shall, if and as included in the Work
Plan and Budget, use Diligent Efforts to synthesize Macrolide Antibiotics that
have been designated by the Joint Steering Committee for synthesis, to conduct
biological testing on such Macrolide Antibiotics, and to provide such Macrolide
Antibiotics in reasonable quantities to Cempra as determined by the Joint
Steering Committee. If and as included in the Work Plan and Budget, Optimer
shall use Diligent Efforts to synthesize and conduct biological testing with
respect to each Macrolide Antibiotic according to applicable Specifications for
such Macrolide Antibiotics, and to produce and provide to Cempra a sufficient
quantity of each Macrolide Antibiotic to allow Cempra to conduct further
Development of such Macrolide Antibiotics. Optimer shall use Diligent Efforts to
provide additional quantities of each Macrolide Antibiotics to Cempra at
Cempra’s reasonable request on an as needed basis. The reasonable, documented
direct expense of manufacturing additional quantities of Macrolide Antibiotics
will be paid for by Cempra as set forth in the Work Plan and Budget.

 

3.4  Preclinical Testing and Human Clinical Testing.  Cempra may perform, in its
sole discretion and at its own expense, after, during the Research Term,
providing reasonable opportunity for advice and comment by the Joint Steering
Committee, preclinical testing on Macrolide Antibiotics that have been
synthesized by Optimer or any other Cempra Products of Cempra’s choosing. Based
on the results of any such preclinical testing, the Joint Steering Committee
may, subject to the advice and comment of Cempra and Optimer, determine whether
additional Macrolide Antibiotics should be synthesized or developed by Optimer
for preclinical testing, or whether any existing Macrolide Antibiotics should be
reformulated by Optimer (or a Third Party) for further testing. The Joint
Steering Committee may, subject to Optimer’s and Cempra’s approval (such
approval not to be unreasonably withheld), amend or revise the applicable Work
Plan and Budget accordingly to allow for such additional synthesis or
reformulation activities. Each party shall indicate in writing within five
(5) business days of approval by the Joint Steering Committee whether or not it
approves of such amendment or revision, as applicable, and, if not approving
thereof, provide its reasonable objections thereto. In the absence of such a
written response from a particular party within such five (5) business day
period, a party shall be deemed to have rejected such amendment or revision to
the extent it proposes additional obligations or responsibilities for the
objecting party, and, in the event Optimer rejects its proposed obligations or
responsibilities (whether by written notice or the absence thereof), Cempra
shall be free to pursue independent solutions with respect to the subject matter
of the rejected amendment or revision. Cempra shall, after, during the Research
Term, providing reasonable opportunity for advice and comment by the Joint
Steering Committee, have the right to designate one or more of such Macrolide
Antibiotics as Test Products for human clinical testing. In the event that
Cempra enrolls a patient for human clinical testing of any Macrolide Antibiotics
prior to formal designation of such Macrolide Antibiotics as a Test Product,
such Macrolide Antibiotics shall be deemed to have been designated as a Test
Product upon enrollment of the first such patient. If a Test Product does not
achieve desirable results during Phase 1 Trials, then, if and as requested by
the Joint Steering Committee, subject to Optimer’s consent (such consent not to
be unreasonably withheld), Optimer shall use Diligent Efforts to reformulate
such Test Product according to specifications established by the Joint Steering
Committee. Any such reformulation activities shall be reflected in a revised
Work Plan and Budget to be developed and approved by the Joint Steering
Committee, negotiated in good faith, and agreed

 

11

--------------------------------------------------------------------------------


 

upon by the Parties (such agreement not to be unreasonably withheld), and the
reasonable, documented, direct costs incurred by Optimer for such reformulation
and related additional testing of a Test Product by Optimer shall be borne by
Cempra pursuant to such Budget. Each party shall indicate in writing within five
(5) business days of approval by the Joint Steering Committee whether or not it
agrees to such revised Work Plan and Budget, and, if not agreeing to its
proposed additional obligations or responsibilities contained therein, provide
its reasonable objections thereto. In the absence of providing such written
notice within such five (5) business day period, a party shall be deemed to have
rejected its proposed obligations or responsibilities, and, in the event Optimer
rejects its proposed obligations or responsibilities (whether by written notice
or the absence thereof), Cempra shall be free to seek alternative solutions
therefor. In the event that Cempra enrolls a patient in a Phase 2 Trial or in a
Phase 3 Trial, or obtains Regulatory Approval, for any Macrolide Antibiotics or
Test Product prior to formal designation of such Macrolide Antibiotics or Test
Product as a Cempra Product, such Macrolide Antibiotics or Test Product shall be
deemed to have been designated as a Cempra Product upon the first such event to
occur with respect to such Macrolide Antibiotics or Test Product.

 

3.5  Pre-Clinical and Clinical Supply.  As may be provided in any Work Plan and
Budget established by the Joint Steering Committee and agreed upon by Optimer,
Optimer shall use Diligent Efforts in accordance with such Work Plan and Budget
to produce, or have produced, a sufficient quantity of each Test Product to
enable Cempra to conduct preclinical testing of such Test Products, and to
cooperate with Cempra in preparing formulations, conducting feasibility studies,
and facilitating such testing. Optimer shall not have any obligation or
responsibility for providing clinical supplies of Test Products or Cempra
Products.

 

3.6  Research and Supply Costs.  Cempra shall reimburse Optimer for Optimer’s
reasonable, documented internal costs associated with Optimer’s work under the
Work Plan and Budget, which shall equal the pro-rated cost of full-time
equivalent employees to the extent used by Optimer in performing its portion of
the Research Program. Such cost shall (1) be commercially reasonable based on
the applicable employees’ role in performing Optimer’s portion of the Research
Program, job title and responsibilities with Optimer, training, education, and
expertise, which shall, in each case, be reasonably appropriate for the tasks
performed thereby, and (2) not exceed US$[***] on an annual basis in any event.
Cempra shall reimburse Optimer for the purchasing of key intermediates from
Third Parties at Optimer’s cost, which cost shall be commercially reasonable and
included in the Budget. Cempra shall also reimburse Optimer for commercially
reasonable and documented external out-of-pocket expenses consistent with the
Work Plan and Budget that Optimer incurs for performing such work, including
without limitation commercially reasonable and documented payments to any Third
Party manufacturer for production of Macrolide Antibiotics, Test Products and/or
Cempra Products. At the end of each calendar quarter, Optimer shall submit to
Cempra an invoice that sets forth in reasonable detail the internal costs and
external expenses Optimer has incurred in performing its obligations under the
Work Plan and Budget. Cempra shall remit payment to Optimer within thirty
(30) days following Cempra’s receipt of such invoice. Any disputes arising
between the Parties related to the amounts invoiced under this Section 3.6 shall
be resolved in accordance with Article 12. Notwithstanding anything to the
contrary, (i) Cempra shall not be obligated to pay Optimer any amounts with
respect to Optimer’s performance of its obligations under the Research Program
except as specifically described in any Budgets established by the Joint
Steering Committee, (ii) Optimer shall not incur any Third Party costs in
performing under the Research Program, and Cempra shall not be responsible for
the reimbursement of any such Third Party costs, except as approved in advance
by the Joint Steering Committee, and (iii) Cempra shall not be obligated to
reimburse any costs of Optimer incurred in performing its obligations under the
Research Program to the extent such costs are covered by any grant funding
provided to Optimer (including but not limited to any SBIR or other government
grants).

 

12

--------------------------------------------------------------------------------


 

3.7  Conduct of Research.  The Parties shall use Diligent Efforts to conduct
their tasks and responsibilities under the Work Plan and Budget throughout the
Research Program. In addition, the Parties shall conduct their tasks and
responsibilities under the Research Program in compliance in all material
respects with the requirements of applicable laws, rules and regulations and all
applicable GLP to attempt to achieve their objectives consistent with industry
standards. Optimer shall use commercially reasonable efforts to (i) perform in
accordance with, maintain, and obtain any awarded, active, or future grants
(including but not limited to any SBIR or other government grants) concerning
research or development related to the research and development of Macrolide
Antibiotics, Test Products, and/or Cempra Products (collectively, such grants,
“Subject Grants”), (ii) ensure payment and receipt of all funds to be provided
to Optimer under Subject Grants to the extent covering any of Optimer’s costs of
performing of Optimer’s portion of the Research Program, and (iii) ensure that
(a) all Optimer Improvements, Optimer Know-How, and results generated, in each
case, under the Subject Grants, and all intellectual property rights appurtenant
to the foregoing (including but not limited to Optimer Patents) shall be owned
by Optimer and included in the licenses granted to Cempra hereunder, subject to
any nonexclusive rights the United States government may have in any of the
foregoing, by operation of law pursuant to the terms of such Subject Grants.

 

3.8  Acceptance.  If, as set forth in the Work Plan, Cempra has responsibility
for performing quality control and/or quality assurance testing on Macrolide
Antibiotics and/or Test Products supplied by Optimer, Cempra shall have thirty
(30) business days following its receipt of a shipment to confirm that such
shipment meets the applicable Specifications. If, as set forth in the Work Plan,
Optimer has responsibility for performing quality control and/or quality
assurance testing on Macrolide Antibiotics and/or Test Products supplied by
Optimer, Cempra shall be deemed to have accepted any delivery of Macrolide
Antibiotics and/or Test Products supplied by Optimer unless Cempra gives Optimer
written notice of its rejection within fifteen (15) business days of delivery,
unless any defect in the Macrolide Antibiotics and/or Test Products could not
have been identified by reasonable visual examination, in which event Cempra
shall not be deemed to have accepted such Macrolide Antibiotics and/or Test
Products until fifteen (15) business days after the date when such defect could
first have been reasonably identified by Cempra. If Cempra reasonably rejects in
whole or in part any nonconforming shipment at any time following its receipt
thereof, Cempra shall provide Optimer written notice of such rejection within
the applicable time period described above. If nonconforming Macrolide
Antibiotics or Test Products are delivered to Cempra by Optimer in the course of
the Research Program, Optimer shall, if and as elected by Cempra in its sole
discretion (i) use commercially reasonable efforts to replace in a timely manner
the nonconforming Macrolide Antibiotics or Test Products at no additional cost
to Cempra or (ii) refund to Cempra any amounts paid to Optimer with respect to
the manufacture or supply of such Macrolide Antibiotics or Test Products.

 

4.  DEVELOPMENT AND COMMERCIALIZATION

 

4.1  Development Plan; Reports.  The Development of Cempra Products shall be
governed by a development plan developed by Cempra, in consultation with the
Joint Steering Committee, subject to amendment at any time by Cempra, that
describes the proposed overall program of Development (the “Development Plan”).
Cempra shall engage, at its sole expense, a Scientific Advisory Board, which
shall, during the Research Term, include one representative of Optimer,
initially to be Yoshi Ichikawa, Ph.D., to review and comment on the Development
Plan. During the Research Term, Optimer and the Joint Steering Committee shall
have the right to comment and make suggestions with respect to the Development
Plan; provided, however, that Cempra shall have the sole right and
responsibility for determining the Development Plan for Cempra Products. Each
Party shall conduct its Development of Products in compliance in all material
aspects with the requirements under all applicable laws, rules and regulations,
including without limitation applicable GLP, GCP and GMP. Each Party shall keep
the other Party and, during the Research Term, the Joint Steering Committee
regularly informed on a semiannual basis via summary updates with respect to its
material Development and Commercialization

 

13

--------------------------------------------------------------------------------


 

activities and those of its Affiliates and Third Party sublicensees. Such
reports shall be the Confidential Information of a Party and subject to
applicable provisions set forth in Article 8.

 

4.2  Regulatory Matters.  Cempra shall have control of and be responsible for
all regulatory applications, filings and communications with regulatory
authorities regarding Cempra Products, including obtaining Regulatory Approval
of Cempra Products, in any jurisdiction in the Territory. Cempra shall keep
Optimer regularly informed of its efforts and progress with respect to
regulatory matters and approvals on a semiannual basis. Cempra shall own all the
Regulatory Filings it makes and Regulatory Approvals it obtains. Optimer shall
have the right of access to such regulatory documents and material for its use
in obtaining Regulatory Approval in ASEAN Countries (subject to any payment
obligations under Sections 6.6 and 6.7). Optimer shall cooperate with Cempra in
all such regulatory efforts as reasonably requested by Cempra and provide all
reasonable assistance to Cempra. If and as requested by Cempra, Optimer shall be
responsible, at the expense of Cempra, which expense shall be reasonable,
documented, and agreed upon in advance by the parties, for preparing and
providing to Cempra in a timely manner all documents and submissions that relate
directly to the manufacturing of Cempra Product, as reasonably required for
Regulatory Filings and Regulatory Approval of the Cempra Product in the
Territory, including the CMC of any IND or NDA in electronic format, for filing
by Cempra.

 

4.3  Manufacture and Supply.  With respect to the Territory, and except as may
otherwise be specified in the Work Plan and Budget, Section 3.5, or any separate
clinical supply agreement entered into by the Parties, Cempra shall, as between
the Parties, be responsible for the manufacture of clinical materials for each
Cempra Product, and for the commercial supply of each Cempra Product, and for
all costs associated therewith. Cempra shall use Diligent Efforts to make
necessary Regulatory Filings to obtain, or cause a Third Party manufacturer to
obtain, Regulatory Approval in the Territory for the manufacture of Cempra
Products.

 

4.4  Development and Commercialization Costs.  Cempra shall be responsible for
all costs associated with its Development and Commercialization of the Cempra
Products, including the manufacture, marketing and commercialization of such
Cempra Products in the Field and in the Territory, provided that,
notwithstanding the foregoing, Cempra’s only obligations to Optimer with respect
to any such costs shall solely be as provided for in Section 3 and 4.2, or as
otherwise agreed to by the parties in writing.

 

4.5  Third Party Commercialization.  Subject to the terms and conditions set
forth in Section 5.2, Cempra may utilize, at its discretion, Third Party
contractors, distributors, marketing organizations, agents or sublicensees to
research, develop, manufacture, supply, promote, market, distribute, and/or sell
Cempra Products in one or more countries or jurisdictions in the Territory.

 

4.6  Pricing.  Cempra shall be solely responsible for pricing and other terms of
sale for Cempra Products.

 

4.7  Diligent Efforts; Decision Not to Develop.

 

(a)           Cempra shall, itself and/or through its Affiliates and Third Party
sublicensees, use Diligent Efforts to Develop and Commercialize Cempra Products
in the Territory. In the event that Cempra makes a determination not to Develop
and Commercialize at least one Cempra Product hereunder, Cempra shall promptly
notify Optimer in writing of such determination in writing. If Cempra (itself or
through its Affiliates or Third Party sublicensees) does not use Diligent
Efforts as set forth in this Section 4.7(a), or if Cempra makes a determination
not to further Develop and Commercialize at least one Cempra Product hereunder,
then Optimer may terminate this Agreement in accordance with
Section 9.3(a) below; provided, however, that if Cempra has notified Optimer in
writing of a determination not to Develop and Commercialize at least one Cempra
Product, then the cure period set forth in Section 9.3(a) shall not apply.

 

14

--------------------------------------------------------------------------------


 

(b)           Optimer shall, itself and/or through its Affiliates and Third
Party sublicensees, use Diligent Efforts to develop and commercialize Products
in ASEAN Countries. In the event that Optimer makes a determination not to
Develop and Commercialize at least one Product hereunder in ASEAN Countries,
Optimer shall promptly notify Cempra in writing of such determination in
writing. If Optimer (itself or through its Affiliates or Third Party
sublicensees) does not use Diligent Efforts as set forth in this Section 4.7(b),
or if Optimer makes a determination not to further Develop and Commercialize at
least one Product in ASEAN Countries hereunder, then Cempra may terminate this
Agreement in accordance with Section 9.3(a) below; provided, however, that if
Optimer has notified Cempra in writing of a determination not to Develop and
Commercialize at least one Product in ASEAN Countries, then the cure period set
forth in Section 9.3(a) shall not apply.

 

5.  LICENSES AND RELATED RIGHTS

 

5.1  License to Cempra.  Optimer hereby grants to Cempra and its Affiliates an
exclusive license, with the right to sublicense as set forth in Section 5.2,
under the Optimer Technology and the Optimer Improvements to make, have made,
use, sell, offer for sale and import Macrolide Antibiotics, Test Products, and
Cempra Products in the Field in the Territory. It is understood and agreed that
Optimer retains the right under the Optimer Technology to conduct activities
allocated to Optimer in the Research Program.

 

5.2  Cempra Sublicensing.  Cempra and its Affiliates shall have the right to
sublicense their rights under Section 5.1 to one or more Third Parties. Cempra
shall promptly provide Optimer a written copy of each such sublicense (and each
amendment thereto, if any), and in no event more than ten (10) days following
its execution, provided that Cempra may redact any portions of such sublicenses
(or amendments) disclosing sublicensees’ proprietary information, technology, or
research and development plans as reasonably necessary to comply with any
confidentiality provisions of such sublicense. Each sublicense shall be
consistent with the terms and conditions of this Agreement. For purposes of this
Agreement, a Third Party to whom Cempra or its Affiliate grants exclusive rights
to market one or more Cempra Products in a given territory shall be deemed a
“sublicensee” of Cempra hereunder for such territory.

 

5.3  [***] Intellectual Property.  If Optimer licenses any rights to any
Macrolide Antibiotics from [***] or any affiliate thereof during the term of
this Agreement, it shall provide prompt written notice thereof to Cempra,
identifying such licensed intellectual property, and, if and as elected by
Cempra in writing its sole discretion, (i) Patents to which Optimer obtains
rights under such a license shall be deemed included in Optimer Patents for
purposes of this Agreement and (ii) Know-How to which Optimer obtains rights
under such a license shall be deemed include in Optimer Know-How.

 

5.4  Optimer Rights in ASEAN Countries.  Cempra hereby grants to Optimer and its
Affiliates an exclusive license, with the right to sublicense as set forth in
Section 5.5, in the Field under Cempra Patents and Cempra Know-How to make, have
made, use, sell, offer for sale and import Optimer Products in ASEAN Countries,
which license shall include a right of reference to all Regulatory Filings,
Regulatory Approvals, and supporting data and documentation of Cempra with
respect to Cempra Products.

 

5.5  Optimer Sublicensing.  Optimer and its Affiliates shall have the right to
sublicense their rights under Section 5.4 to one or more Third Parties. Optimer
shall promptly provide Cempra a written copy of each such sublicense (and each
amendment thereto, if any), and in no event more than ten (10) days following
its execution, provided that Optimer may redact any portions of such sublicenses
(or amendments) disclosing sublicensees’ proprietary information, technology, or
research and development plans as reasonably necessary to comply with any
confidentiality provisions of such sublicense. Each sublicense shall be
consistent with the terms and conditions of this Agreement. For purposes of this
Agreement, a Third Party to whom Optimer or its Affiliate grants exclusive
rights to

 

15

--------------------------------------------------------------------------------


 

market one or more Optimer Products in a given territory shall be deemed a
“sublicensee” of Optimer hereunder for such territory

 

5.6  Bankruptcy.  All rights and licenses granted under or pursuant to any
section of this Agreement are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the U.S. Bankruptcy
Code. The Parties shall retain and may fully exercise all of their respective
rights and elections under the U.S. Bankruptcy Code. The Parties agree that a
Party that is a licensee of such rights under this Agreement shall retain and
may fully exercise all of its rights and elections under the U.S. Bankruptcy
Code, and that upon commencement of a bankruptcy proceeding by or against the
licensing Party (such Party, the “Involved Party”) under the U.S. Bankruptcy
Code, the other Party (such Party, the “Noninvolved Party”) shall be entitled to
a complete duplicate of or complete access to (as such Noninvolved Party deems
appropriate), any such intellectual property and all embodiments of such
intellectual property, provided the Noninvolved Party continues to fulfill its
payment or royalty obligations as specified herein in full. Such intellectual
property and all embodiments thereof shall be promptly delivered to the
Noninvolved Party (a) upon any such commencement of a bankruptcy proceeding upon
written request therefore by the Noninvolved Party, unless the Involved Party
elects to continue to perform all of its obligations under this Agreement or
(b) if not delivered under (a) above, upon the rejection of this Agreement by or
on behalf of the Involved Party upon written request therefor by the Noninvolved
Party. The foregoing is without prejudice to any rights the Noninvolved Party
may have arising under the U.S. Bankruptcy Code or other applicable law.

 

5.7  Disclosure of Information.  Upon execution of this Agreement and thereafter
during the term hereof, each party shall disclose to the other party, in
confidence under the terms of Article 8 hereof, (a) all relevant Information as
shall become available to it relating to the Macrolide Antibiotics, Test
Products and Cempra Products, and (b) all relevant Information as shall become
available to it relating to the safety and efficacy of each Macrolide
Antibiotic, Test Product, and Cempra Product to the extent necessary or useful
to develop or manufacture a Cempra Product. Optimer will use reasonable efforts
to disclose to Cempra or, if and as requested by Cempra, to the FDA all relevant
Information in its possession required for Cempra to register for sale or obtain
approval for sale of each Cempra Product.

 

5.8  No Implied Licenses.  Other than those rights and licenses expressly
granted herein, no other rights or licenses are granted or shall be deemed
granted under this Agreement by either Party.

 

6.  FINANCIAL TERMS

 

6.1  Upfront Payment.  Cempra shall issue Optimer [***] [***] [***] shares of
Cempra common stock ([***]% of total number of outstanding shares as determined
on a fully-diluted basis as of the Effective Date), within thirty (30) after the
Effective Date of this Agreement. The Cempra common stock issued to Optimer
pursuant to this Section 6.1 shall not be subject to dilution until after Cempra
closes on an Equity Investment (as defined below). Upon closing of an Equity
Investment, Cempra shall issue Optimer additional shares of Cempra common stock
sufficient to ensure that the total number of shares of Cempra common stock held
by Optimer immediately following such Equity

 

16

--------------------------------------------------------------------------------


 

Investment equals the percentage of Cempra’s total number of outstanding shares
(as calculated on a fully-diluted basis immediately following the Equity
Investment) noted below:

 

Gross Proceeds to Cempra in Equity Financing

 

Percentage of Cempra Common Stock to be Held by Optimer

$[***] to $[***]

 

[***]%

 

 

 

$[***] to $[***]

 

[***]%

 

 

 

$[***] to $[***]

 

[***]%

 

 

 

$[***] to $[***]

 

[***]%

 

 

 

$[***] or more

 

[***]%

 

Following the first such issuance of additional shares, all shares issued to
Optimer will be subject to dilution on a pari passu basis with the Cempra common
stock held by other holders of Cempra common stock and Optimer shall not be
entitled to any further shares of stock under this Section 6.1. For purposes of
this Agreement, an “Equity Investment” shall mean Cempra’s issuance and sale of
equity securities to venture capital, institutional, corporate, or private
investors resulting in aggregate gross proceeds to Cempra of at least [***]
[***]. The issuances of stock to Optimer under this Section 6.1 shall be done
pursuant to separate Subscription Agreements, a form of which is attached hereto
as Schedule 6.1(1), and the Cempra common stock held by Optimer shall be subject
to a shareholders agreement, which shall initially be in the form of set forth
at Schedule 6.1(2). Optimer agrees to enter into reasonable or customary
agreements required by any future equity investors regarding subjecting
Optimer’s shares of Cempra common stock to rights of first refusal and co-sale,
such rights to terminate on an initial public offering of Cempra stock pursuant
to a registration statement filed pursuant to the Securities Act of 1933,
as amended.

 

6.2  Milestone Payments to Optimer.

 

(a)           Cempra shall pay to Optimer a milestone payment (the “[***]
Milestone Payment”) in the amount of $[***] upon Cempra’s, its Affiliate’s, or
their sublicensee’s [***] (the “[***] Milestone”), and the [***] Milestone
Payment shall be payable in cash or Cempra capital stock, as further described
below. Cempra shall notify Optimer within thirty (30) days of its determination
that a [***] Milestone has occurred. Optimer shall indicate in writing, within
ten (10) business days of such notice from Cempra, whether it elects the [***]
Milestone Payment to be paid in cash or shares of Cempra capital stock having a
Fair Market Value, as calculated as of the date the [***] Milestone is achieved,
equal to the [***] Milestone Payment; in the absence of such election within
such ten (10) business day period, Cempra shall be entitled to make such
election in its sole discretion. The [***] Milestone Payment shall be paid (or,
if to be paid in Cempra capital stock, such stock shall be issued) no later than
twenty (20) days after the earlier of (i) the date on which Optimer provides its
written election, as described above, or (ii) the expiration of the ten
(10) business day period referenced above. Only one [***] Milestone Payment
shall be payable by Cempra under this Agreement, regardless of the number of
Cempra Products or indications therefor developed by Cempra, its Affiliates, or
their sublicensees under this Agreement.

 

(b)           Cempra shall pay to Optimer a milestone payment (each, a “[***]
Milestone Payment”) in the amount of $[***] upon Cempra’s, its Affiliate’s, or
their sublicensee’s completion of the first [***] Trial of each Cempra Product
resulting in data reasonably sufficient to support the conduct of a [***] Trial
with respect to such Cempra Product (the “[***] Milestone”), and the initial
[***] Milestone Payment shall be payable in cash or Cempra capital stock, as
further described below. Cempra shall notify Optimer within thirty (30) days of
its determination that a [***] Milestone has occurred. Optimer shall indicate in
writing, within ten (10) business days of the initial such notice from Cempra,
whether it elects the initial [***] Milestone Payment to be paid in cash or
shares of Cempra capital stock having a Fair Market Value, as calculated as of
the date the initial [***] Milestone is achieved, equal to the

 

17

--------------------------------------------------------------------------------


 

[***] Milestone Payment; in the absence of such election within such ten
(10) business day period, Cempra shall be entitled to make such election in its
sole discretion. The initial [***] Milestone Payment shall be paid (or, if to be
paid in Cempra capital stock, such stock shall be issued) no later than twenty
(20) days after the earlier of (i) the date on which Optimer provides its
written election, as described above, or (ii) the expiration of the ten
(10) business day period referenced above; all other [***] Milestone Payments
shall be paid in immediately available funds, pursuant to Section 6.9 below, no
later than thirty (30) days following the achievement of such [***] Milestone.
Only one [***] Milestone Payment shall be payable by Cempra under this Agreement
with respect to each Cempra Product, regardless of the number of indications
therefor developed by Cempra, its Affiliates, or their sublicensees under
this Agreement.

 

(c)           In addition to the Phase 2 Milestone Payments, in the event that
(i) Cempra or an Affiliate thereof sublicenses rights for Development and
Commercialization of a Cempra Product to a Third Party sublicensee and
(ii) Cempra, an Affiliate, or such sublicensee completes a Phase 3 Trial of such
Cempra Product resulting in data sufficient to support Regulatory Approval of
such Cempra Product (the date upon which both of the foregoing have been
achieved, the “Sublicensee Milestone”), then Cempra shall pay to Optimer (a) the
following amounts with respect to each of the first two (2) Cempra Products to
achieve the Sublicensee Milestone: (1) $[***] within thirty (30) days after each
such Cempra Product achieves the Sublicensee Milestone (the “Initial Sublicensee
Milestone Payments”) and (2) [***] percent ([***]%) of all Sublicensing Revenue,
if any, received in excess of $[***] with respect to each such Cempra Product
from the Third Party sublicensee(s) for such Cempra Product (to be paid to
Optimer within thirty (30) days of Cempra’s receipt of each applicable payment
of Sublicensing Revenue from such sublicensee(s)) (“Trailing Sublicensee
Milestone Payments”) and, with respect to each of the subsequent two Cempra
Products to achieve the Sublicensee Milestone, (b) $[***] within thirty
(30) days after the date upon which such subsequent Cempra Product achieves the
Sublicensee Milestone (“Subsequent Sublicensee Milestone Payments”;
collectively, with all of the foregoing payments described in this
subsection (c), the “Sublicensee Milestone Payments”). Cempra shall notify
Optimer within thirty (30) days of each of the first four occurrences of the
Sublicensee Milestone.

 

Notwithstanding anything to the contrary, (i) the Initial Sublicensee Milestone
Payment shall only be payable by Cempra [***] under this Agreement, (ii) an
Initial Sublicensee Milestone Payment shall not be due or payable under this
Agreement with respect to a particular Cempra Product if the Initial Cempra
Milestone Payment (as defined in Section 6.2(d) below) becomes due for such
Cempra Product prior to the date upon which the applicable Initial Sublicensee
Milestone Payment becomes due for such Cempra Product, (iii) the aggregate,
combined, total number of Subsequent Sublicensee Milestone Payments and
Subsequent Cempra Milestone Payments due under this Agreement shall be [***]
(regardless of the number of Cempra Products or indications therefor), and
(iv) a Subsequent Sublicensee Milestone Payment shall not be due or payable
under this Agreement with respect to a particular Cempra Product if the
Subsequent Cempra Milestone Payment (as defined in Section 6.2(d) below) becomes
due with respect to such Cempra Product prior to the date upon which the
Subsequent Sublicensee Milestone Payment becomes due with respect thereto.
Except with respect to Trailing Sublicensee Milestone Payments, and
notwithstanding anything to the contrary in this Agreement, the total possible
combined aggregate amount due Optimer under this Section 6.2(c) and
Section 6.2(d) below shall not exceed, and Cempra shall not be obligated to pay
Optimer any amounts in excess of, $[***].

 

18

--------------------------------------------------------------------------------


 

(d)           In addition to the [***] Milestone Payments, if, prior to the
occurrence of a Sublicensee Milestone with respect to a Cempra Product, an [***]
is obtained (the “Cempra Milestone”), Cempra shall pay Optimer (i) $[***] with
respect to each of the first [***] Cempra Products to achieve the Cempra
Milestone (the “Initial Cempra Milestone Payments”) and (ii) $[***] with respect
to each of the subsequent two Cempra Products to achieve the Cempra Milestone
(the “Subsequent Cempra Milestone Payments”; collectively, with the Initial
Cempra Milestone Payment, the “Cempra Milestone Payments”) within, in each case,
thirty (30) days of the first anniversary of such Cempra Product’s achievement
of the Cempra Milestone.

 

Notwithstanding anything to the contrary, each Cempra Milestone Payment
(i) shall only be payable by Cempra once under this Agreement with respect to a
particular Cempra Product, regardless of the number of indications therefor,
(ii) an Initial Cempra Milestone Payment shall not be due or payable under this
Agreement with respect to a particular Cempra Product if an Initial Sublicensee
Milestone Payment (as defined in Section 6.2(c) above) becomes due with respect
to such Cempra Product prior to the date upon which the Initial Cempra Milestone
Payment becomes due with respect to such Cempra Product, (iii) the aggregate,
combined, total number of Subsequent Sublicensee Milestone Payments and
Subsequent Cempra Milestone Payments due under this Agreement shall be [***]
(regardless of the number of Cempra Products or indications therefor), and
(iv) a Subsequent Cempra Milestone Payment shall not be due or payable under
this Agreement with respect to a particular Cempra Product if the Subsequent
Sublicensee Milestone Payment (as defined in Section 6.2(c) above) becomes due
with respect to such Cempra Product prior to the date upon which the Subsequent
Cempra Milestone Payment becomes due with respect thereto.

 

(e)           As a condition to the issuance(s) of Cempra capital stock to
Optimer pursuant to Sections 6.2(a) and/or 6.2(b), as applicable, Optimer shall
enter into reasonable or customary agreements (including but not limited to
subscription or purchase agreements) substantially consistent with those entered
into by other holders of such shares of stock, including but not limited to
investors, as applicable, and which may concern the issuance of such stock,
voting provisions, and/or rights of first refusal and co-sale with respect to
such shares.

 

6.3  Royalty Payments to Optimer.  For the duration of the applicable Royalty
Term for each Cempra Product, Cempra shall pay to Optimer the following royalty
payments, subject to adjustment as described in Sections 6.4 and 6.5, based on
Net Sales of Cempra Products sold in the Territory by Cempra, its Affiliates,
and their Third Party sublicensees:

 

(i)            [***] percent ([***]%) of Net Sales for the first $[***] of
aggregate worldwide Net Sales of Cempra Products sold by Cempra, its Affiliates,
and their Third Party sublicensees in a particular calendar year; and

 

(ii)           [***] percent ([***]%) of Net Sales for the portion, if any, of
aggregate worldwide Net Sales of Cempra Products sold by Cempra, its Affiliates,
and their Third Party sublicensees exceeding $[***] in a particular
calendar year.

 

As an example of the royalty calculation contemplated above, if aggregate
worldwide Net Sales of Cempra Products by Cempra, its Affiliates, and their
Third Party sublicensees in a particular calendar year total $[***], Cempra
shall owe Optimer $[***] under this Section 6.3 ([***]% × $[***] = $[***];
[***]% of $[***] = $[***]; $[***] + $[***] = $[***]).

 

6.4  Third Party Royalties on Cempra Products.  In the event that:

 

(a)           a Cempra Product is deemed by a final, unappealable decision of a
court of competent jurisdiction to infringe a claim of a patent(s) owned or
controlled by a Third Party in any given country of the Territory, and Cempra,
an Affiliate thereof, or any sublicensee thereof licenses such patent(s) in
settlement of such claims (“Cempra Infringement License”),

 

19

--------------------------------------------------------------------------------


 

(b)           Cempra, an Affiliate thereof, or any sublicensee of either of the
foregoing determines that it is commercially, reasonably necessary or advisable
to pay royalties to a Third Party to obtain a license to practice any Third
Party’s rights in order to manufacture, use, Commercialize or Develop a Cempra
Product in any given country of the Territory (“Cempra Necessary License”), or

 

(c)           it would be useful to obtain a license to practice any Third
Party’s rights that could improve, enhance, or modify a Cempra Product in any
given country of the Territory (“Cempra Improvement License”), as determined
reasonably and in good faith by Cempra, an Affiliate thereof, or any sublicense
of either of the foregoing,

 

then Cempra may deduct any fees, milestones or royalties paid for Cempra
Infringement Licenses, Cempra Necessary Licenses and Cempra Improvement Licenses
due to such Third Parties (or such amounts paid by Cempra, its Affiliate, or any
sublicensee of either of the foregoing in settlement of such infringement
action) (collectively, all of the foregoing, “Third Party Royalties”) from the
royalties otherwise due to Optimer with respect to Net Sales; provided, however,
that, notwithstanding the foregoing, the total amount due to Optimer under this
Agreement with respect to Net Sales for Cempra Products sold by Cempra and its
Affiliates any particular calendar quarter shall not be reduced by more than
[***] percent ([***]%) as a result of any such deduction, and any amounts not
deducted in a calendar quarter shall be carried forward for deduction in the
subsequent calendar quarter(s), subject to such [***] percent ([***]%)
limitation in each case.

 

6.5  Cempra Compulsory Licenses.  Should a compulsory license be granted, or be
the subject of a possible grant, to a Third Party under the applicable laws of
any country in the Territory under the Optimer Patents and/or Optimer Know-How,
or to any Cempra Product, the Party receiving notice thereof or otherwise
becoming aware thereof shall promptly notify the other Party thereof, including
any material information concerning such compulsory license, and the applicable
royalty rate payable hereunder for sales of Cempra Products in such country will
be adjusted to match any lower royalty rate granted to such Third Party for such
country with respect to the sales of such Cempra Products, subject to any
adjustments pursuant to Section 6.4 above.

 

6.6  Milestone Payments to Cempra.  For each of the first [***] Optimer Products
to achieve the Optimer Milestone (as defined below), Optimer shall, within two
(2) years of the earlier of (i) the [***] of an Optimer Product in any ASEAN
Country by Optimer, an Affiliate thereof, or any sublicensee of either of the
foregoing or (ii) [***] of an Optimer Product in any ASEAN Country, pay Cempra
$[***] with respect to such Optimer Product (the first to occur of the foregoing
with respect to an Optimer Product, the “Optimer Milestone”). Such payment shall
be due with respect solely to each of the first [***] (2) Optimer Products to
achieve the Optimer Milestone. Optimer shall notify Cempra in writing within
thirty days of each occurrence of the Optimer Milestone.

 

6.7  Royalties to Cempra.  For the duration of the applicable Royalty Term for
each Optimer Product, Optimer shall pay to Cempra the following royalty payments
based on Net Sales of Optimer Products in ASEAN Countries by Optimer, its
Affiliates, and their Third Party sublicensees:

 

(iii)          [***] percent ([***]%) of Net Sales for the first $[***] of
aggregate worldwide Net Sales of Optimer Products by Optimer, its Affiliates,
and their Third Party sublicensees in a particular calendar year; and

 

(iv)          [***] percent ([***]%) of Net Sales for the portion, if any, of
aggregate worldwide Net Sales of Optimer Products by Optimer, its Affiliates,
and their Third Party sublicensees exceeding $[***] million in a particular
calendar year.

 

As an example of the royalty calculation contemplated above, if aggregate Net
Sales of Optimer Products in a particular calendar year total $[***], Optimer
shall owe Cempra $[***] under this Section 6.7 ([***]% × $[***] = $[***]; [***]%
of $[***] = $[***]; $[***] + $[***] = $[***]).

 

20

--------------------------------------------------------------------------------


 

6.8  Third Party Royalties on Optimer Products.  In the event that:

 

(a)        a Optimer Product is deemed by a final, unappealable decision of a
court of competent jurisdiction to infringe a claim of a patent(s) owned or
controlled by a Third Party in any given country of the Territory, and Optimer,
an Affiliate thereof, or any sublicensee thereof licenses such patent(s) in
settlement of such claims (“Optimer Infringement License”),

 

(b)        Optimer, an Affiliate thereof, or any sublicensee of either of the
foregoing determines that it is commercially, reasonably necessary or advisable
to pay royalties to a Third Party to obtain a license to practice any Third
Party’s rights in order to manufacture, use, Commercialize or Develop an Optimer
Product in any given country of the Territory (“Optimer Necessary License”), or

 

(c)        it would be useful to obtain a license to practice any Third Party’s
rights that could improve, enhance, or modify a Optimer Product in any given
country of the Territory (“Optimer Improvement License”), as determined
reasonably and in good faith by Optimer, an Affiliate thereof, or any sublicense
of either of the foregoing,

 

then Optimer may deduct any fees, milestones or royalties paid for Optimer
Infringement Licenses, Optimer Necessary Licenses and Optimer Improvement
Licenses due to such Third Parties (or such amounts paid by Optimer, its
Affiliate, or any sublicensee of either of the foregoing in settlement of such
infringement action) (collectively, all of the foregoing, “Third Party
Royalties”) from the royalties otherwise due to Cempra with respect to Net
Sales; provided, however, that, notwithstanding the foregoing, the total amount
due to Cempra under this Agreement with respect to Net Sales for Optimer
Products sold by Optimer and its Affiliates any particular calendar quarter
shall not be reduced by more than [***] percent ([***]%) as a result of any such
deduction, and any amounts not deducted in a calendar quarter shall be carried
forward for deduction in the subsequent calendar quarter(s), subject to such
[***] percent ([***]%) limitation in each case.

 

6.9  Optimer Compulsory Licenses.  Should a compulsory license be granted, or be
the subject of a possible grant, to a Third Party under the applicable laws of
any country in the Territory under the Cempra Patents and/or Cempra Know-How, or
to any Optimer Product, the Party receiving notice thereof or otherwise becoming
aware thereof shall promptly notify the other Party thereof, including any
material information concerning such compulsory license, and the applicable
royalty rate payable hereunder for sales of Optimer Products in such country
will be adjusted to match any lower royalty rate granted to such Third Party for
such country with respect to the sales of such Optimer Products, subject to any
adjustments pursuant to Section 6.8 above.

 

6.10  Payments and Payment Reports.  Except as otherwise provided herein, all
royalties and payments due under this Section 6 shall be paid within ninety
(90) days of the end of the relevant calendar quarter for which the applicable
Net Sales occur and/or revenues are received, subject, with respect to Net
Sales, as applicable, by Third Party sublicensees, to any longer reporting
periods which may be reasonably agreed to by Cempra, Optimer, or their
Affiliates with respect to such sublicensees. Each royalty payment shall be
accompanied by a statement stating (as applicable) the number, description, and
aggregate Net Sales, by country, of each Product sold during the relevant
calendar quarter by Cempra or Optimer, as applicable, and their respective
Affiliates and Third Party sublicensees and detailing the calculation of
royalties due for such calendar quarter, as well as, with respect to Cempra’s
reporting obligations, an accounting of Sublicense Revenues received in the
applicable calendar quarter.

 

6.11  Payment Method.  Except with respect to any milestone payments due under
Sections 6.2 (a) and (b) that are paid in Cempra stock in accordance therewith,
all payments due under this Agreement shall be made by bank wire transfer in
immediately available funds to an account

 

21

--------------------------------------------------------------------------------


 

designated by the Party owed such payments. All payments hereunder shall be made
in the legal currency of the United States of America.

 

6.12  Taxes.  It is understood and agreed between the Parties that any payments
made under Section 6.1, 6.2, or 6.6 of this Agreement are inclusive of any value
added or similar tax imposed upon such payments. In addition, in the event any
of the payments made by either Party (the “Paying Party”) pursuant to Article 6
become subject to withholding taxes under the laws of any jurisdiction, such
amounts payable or, in the case of stock to be issued to Optimer pursuant to
Sections 6.2(a) or (b), as applicable, shares issuable to the other Party
(the “Paid Party”) shall be reduced by the amount of taxes deducted and
withheld, and the Paying Party shall pay the amounts of such taxes to the proper
Governmental Authority in a timely manner and promptly transmit to the Paid
Party an official tax certificate or other evidence of such tax obligations
together with proof of payment from the relevant Governmental Authority of all
amounts deducted and withheld sufficient to enable the Paid Party to claim such
payment of taxes. Any such withholding taxes required under applicable law to be
paid or withheld shall be an expense of, and borne solely by, the Paid Party.
The Paying Party will provide the Paid Party with reasonable assistance to
enable the Paid Party to recover such taxes as permitted by law.

 

6.13  Blocked Currency.  In each country where the local currency is blocked and
cannot be removed from the country under such country’s applicable law,
royalties accrued in that country shall be paid to a Party in the country in
local currency by deposit in a local bank designated by such Party, unless the
Parties otherwise agree.

 

6.14  Sublicenses.  For avoidance of doubt, the Parties agree that in the event
that a Party grants licenses or sublicenses to Third Parties to sell Products,
the licensing (or sublicensing) Party shall use commercially reasonable efforts
to include in such licenses or sublicenses an obligation for the licensee or
sublicense to account for and report its sales of Products on a basis reasonably
sufficient to enable payment of royalties hereunder with respect to such sales
as if such sales of the licensee or sublicensee were Net Sales of the applicable
Party.

 

6.15  Foreign Exchange.  Conversion of a Party’s Net Sales recorded in local
currencies to U.S. dollars will be performed by such Party in a manner
consistent with such Party’s normal practices used to prepare its audited
financial statements for external reporting purposes, provided that such
practices use a widely accepted source of published exchange rates. Each Party
shall notify the other of the conversion method(s) used by it for such purposes.

 

6.16  Interest.  If either Party fails to make any payment when due to the other
Party under this Agreement, then interest shall accrue on a daily basis at a
rate equal to the thirty (30) day U.S. dollar LIBOR rate effective for the date
that payment was due, as published by The Wall Street Journal. The obligation to
pay interest on such late payments set forth herein shall not be construed to
limit or restrict a Party’s right to terminate this Agreement in accordance with
the terms and conditions of Section 9.3.

 

6.17  Records; Audits.  Each Party shall keep or cause to be kept such records
as are required to determine, in a manner consistent with generally accepted
accounting principles in the United States, the sums or credits due under this
Agreement, including, but not limited to Net Sales. At the request (and expense)
of either Party, the other Party and its Affiliates and sublicensees shall
permit an independent certified public accountant appointed by such Party and
reasonably acceptable to the other Party, at reasonable times not more than once
a year and upon reasonable notice, to examine only those records as may be
necessary to determine, with respect to any calendar year ending not more than
three (3) years prior to such Party’s request, the correctness or completeness
of any royalty report or payment made under this Agreement. The Party requesting
the audit shall bear the full cost of the performance of any such audit, unless
such audit discloses a variance adverse to the Party requesting the audit of
more than five percent (5%) from the amount of the original invoice, report,
royalty or

 

22

--------------------------------------------------------------------------------


 

payment calculation, in which case the Party being audited shall bear the
reasonable, documented cost of the performance of such audit. Each Party shall
promptly pay to the other Party the amount of any underpayment of royalties
revealed by an examination and review. Any overpayment by a Party of royalties
or any other amount paid to the other Party revealed by an examination and
review shall, in the overpaying Party’s sole discretion, (i) be fully-creditable
against future payments under this Agreement or (ii) refunded to the overpaying
Party within sixty (60) business days of its request.

 

7.  Intellectual Property

 

7.1  General Principles.

 

(a)           The Optimer Technology existing as of the Effective Date shall,
subject to the rights granted under this Agreement, remain the sole property of
Optimer and may be licensed by Optimer for any purpose that is not inconsistent
nor in conflict with this Agreement.

 

(b)           All right, title, and interest in any and all Know-How or
Inventions generated, conceived or reduced to practice by employees, agents or
independent contractors of Optimer or its Affiliates, solely or jointly with
employees, agents or independent contractors of Cempra or any Affiliate thereof,
in connection with the performance of Optimer’s obligations under this
Agreement, or that relate to Cempra Products in any manner, except any such
Know-How or Inventions that are generated using grant monies provided by the
United States government to Optimer and which are, therefore, subject to the
limitations and requirements of such grants with respect to such intellectual
property (collectively, all of the foregoing, “Optimer Inventions”), and all
right, title, and interest in all intellectual property rights appurtenant
thereto, shall vest in Cempra, subject to the terms of the license grant set
forth in Article 5 and Optimer’s ownership of the Optimer Technology and sole or
joint ownership (as applicable) of Optimer Improvements. Optimer shall notify
Cempra promptly in writing and in reasonable detail of any Optimer Inventions.
Optimer hereby assigns all right, title, and interest to Optimer Inventions and
all intellectual property rights appurtenant thereto to Cempra, and agrees to
take all actions and execute all documents, and to cause its Affiliates,
employees, agents, and independent contractors to execute all documents and take
all actions, requested by Cempra to effect the purposes of the foregoing.
Optimer hereby appoints Cempra as it attorney to effect on its behalf any
assignment of the Optimer Inventions which Optimer has failed to make to Cempra
within 7 days in accordance with the terms of this Section with the right but
not the obligation to do any and all acts and things reasonably necessary to
effect unconditionally such assignment including the right for Cempra to execute
all deeds, documents or instruments and swear any oaths or declarations in the
name of and on behalf of Optimer necessary for such purpose. Cempra’s
appointment as attorney under this Section is given to secure Cempra’s interest
in the Optimer Inventions and intellectual property rights appurtenant thereto
and to secure the performance of Optimer’s obligations to assign the Optimer
Inventions and intellectual property rights appurtenant thereto in the event of
termination and such appointment shall be perpetual and irrevocable,
notwithstanding Optimer entering into liquidation, being wound-up or dissolved
or having a receiver, manager, administrator, administrative receiver or similar
person appointed over any of its assets.

 

(c)           Subject to Section 7.1(d) below, Optimer and Cempra shall each own
any inventions conceived solely by its own employees or agents, other than those
inventions that are Optimer Inventions (“Other Sole Inventions”), including but
not limited to (i) Know-How, conceived or reduced to practice during the term of
this Agreement or (ii) such inventions generated using grant monies provided by
the United States government to Optimer and which are, therefore, subject to the
limitations and requirements of such grants with respect to such intellectual
property. Subject to Section 7.1(d) below, Cempra and Optimer shall each own an
undivided one-half interest in any inventions conceived jointly by employees or
agents of both Cempra and Optimer, other than those inventions that are Optimer
Inventions (“Other Joint Inventions”),

 

23

--------------------------------------------------------------------------------


 

including but not limited to (i) Know-How conceived or reduced to practice
during the term of this Agreement and (ii) such inventions generated using grant
monies provided by the United States government to Optimer and which are,
therefore, subject to the limitations and requirements of such grants with
respect to such intellectual property. Subject to Sections 7.1(d), 7.2, and
7.3 below, each Party may use, protect, license and enforce its own Other Sole
Inventions in its discretion. The determinations of inventorship, and each
Party’s rights and interests with respect to Other Joint Inventions and jointly
created Know-How relating to such Other Joint Inventions, shall be the same as
provided with respect to patents under United States law, and in particular,
subject in all cases to the provisions of this Agreement, either Party may
exploit or grant licenses under such Other Joint Inventions and jointly created
Know-How without a duty of accounting to the other Party.

 

(d)           Notwithstanding anything to the contrary, the exclusive license
granted in Section 5.1 above shall include rights to Optimer Improvements,
Optimer’s rights in Other Joint Inventions and Other Sole Inventions, Optimer’s
rights in all Patents claiming any of the foregoing, and Optimer’s rights in all
Know-How related to all of the foregoing, subject to any nonexclusive rights the
United States government may have in any of the foregoing, by operation of law
pursuant to the terms of any applicable grants.

 

(e)           Notwithstanding anything to the contrary, the exclusive license
granted in Section 5.4 above shall include rights to Cempra’s rights in Other
Joint Inventions and Other Sole Inventions, Cempra’s rights in all Patents
claiming any of the foregoing, and Cempra’s rights in all Know-How related to
all of the foregoing.

 

7.2  Patent Prosecution and Maintenance of Optimer Patents.  Optimer shall be
responsible for, and be obligated to the extent it is commercially reasonable to
diligently pursue, or to cause Optimer’s licensors to diligently pursue, the
preparation, filing, prosecution (including but not limited to, by conducting
interferences, oppositions and reexaminations or other similar proceedings),
maintenance (by timely paying all maintenance fees, renewal fees and other
applicable fees and costs), and extension of Patents within the Optimer Patents
(including but not limited to those claiming Optimer’s Other Sole Inventions).
Optimer will regularly advise Cempra of the status of all pending Optimer Patent
applications, including any related hearings or other proceedings, and, at
Cempra request, will provide Cempra with copies of all documentation concerning
such applications, including all correspondence to and from any Governmental
Authority. Optimer shall consult with and obtain written consent from Cempra
prior to abandoning any Optimer Patent, which consent shall not be unreasonably
withheld, delayed, or conditioned. Optimer will solicit Cempra’s advice and
review of such applications and important prosecution matters related thereto in
reasonably sufficient time prior to filing thereof, and will take into account
Cempra’s reasonable comments related thereto. The costs of prosecution and
maintenance of Optimer Patents shall be borne by Optimer.

 

7.3  Patent Prosecution and Maintenance of Cempra Patents.  Cempra shall be
responsible for, and be obligated to the extent it is commercially reasonable to
diligently pursue, or to cause Cempra’s licensors to diligently pursue, the
preparation, filing, prosecution (including but not limited to, by conducting
interferences, oppositions and reexaminations or other similar proceedings),
maintenance (by timely paying all maintenance fees, renewal fees and other
applicable fees and costs), and extension of Patents within the Cempra Patents
(including but not limited to those claiming Cempra’s Other Sole Inventions).
Cempra will regularly advise Optimer of the status of all pending Cempra Patent
applications, including any related hearings or other proceedings, and, at
Optimer’s request, will provide Optimer with copies of all documentation
concerning such applications, including all correspondence to and from any
Governmental Authority. Cempra shall consult with and obtain written consent
from Optimer prior to abandoning any Cempra Patent, which consent shall not be
unreasonably withheld, delayed, or conditioned. Cempra will solicit Optimer’s
advice and review of such applications and important prosecution matters related
thereto in reasonably sufficient time prior to

 

24

--------------------------------------------------------------------------------


 

filing thereof, and will take into account Optimer’s reasonable comments related
thereto. The costs of prosecution and maintenance of Cempra Patents shall be
borne by Cempra.

 

7.4  Patent Prosecution and Maintenance of Patents Claiming Other Joint
Inventions.  Subject to Sections 7.7 and 7.8, for Patents claiming Other Joint
Inventions (“Joint Invention Patents”), Cempra will have, without prejudice to
ownership, the first right to prepare, file and prosecute such Patent
applications and maintain any resulting Patents; provided, however, that Cempra
may request that Optimer undertake such responsibilities upon written notice to
Optimer, and Optimer may agree to do so, in its sole discretion. If Optimer does
not agree to undertake such responsibilities within ten (10) days of such
request with respect to any such Patents, Cempra shall not have any further
obligations to prosecute or maintain such Patents. Within nine (9) months after
the filing date of a Patent application in respect of an Other Joint Invention,
the Party filing such application will request that the other Party identify
those non-priority, non-PCT (“foreign”) countries in which the other Party
desires that the filing Party file corresponding Patent applications. Within
thirty (30) days after receipt of such request, the other Party will provide to
the filing Party a written list of such foreign countries in which the other
Party wishes to effect corresponding foreign patent application filings. The
Parties will then attempt to agree on the particular countries in which such
applications will be filed, provided that in the event agreement is not reached,
the issue shall be resolved pursuant to Section 12.3 (“Designated Foreign
Filings”). Thereafter, the filing Party will effect all such Designated Foreign
Filings in a timely manner. It is presumed unless otherwise agreed in writing by
the Parties, that a corresponding PCT application will be filed designating all
PCT member countries. Should the Party filing the priority application not agree
to file or cause to be filed a Designated Foreign Filing, the other Party will
have the right to effect such Designated Foreign Filing.

 

Regardless of which Party is responsible for preparation, prosecution and
maintenance of a Joint Invention Patent, the Parties shall share equally all
reasonable, documented costs and expenses incurred in connection with procuring
Joint Invention Patents (including entering national phase in all agreed
countries), including application preparation, filing fees, prosecution,
maintenance and all costs associated with reexamination, oppositions and
interference proceedings. The filing Party shall invoice the other Party for
such costs and expenses, and the other Party will pay such invoices within
thirty (30) days after receipt.

 

7.5  Cooperation.  The Parties agree to cooperate in the preparation and
prosecution of all Joint Invention Patent applications filed under Section 7.3,
including obtaining and executing necessary powers of attorney and assignments
by the named inventors, providing relevant technical reports to the filing Party
concerning the Other Joint Invention disclosed in such Joint Invention Patent
applications, obtaining execution of such other documents which will be needed
in the filing and prosecution of such Joint Invention Patent applications, and,
as requested, updating each other regarding the status of such Joint Invention
Patent applications. The Parties will reasonably cooperate to obtain any export
licenses that might be required for such activities.

 

7.6  Disclosure.  Each party shall make available to the other party in
confidence all information in its possession necessary or expedient for the
filing of Patents arising out of such party’s performance under this Agreement
in all countries of the world.

 

7.7  Infringement.  If in the opinion of either Party any issued Patent
contained in the Optimer Patents has been infringed by a Third Party, such Party
shall give to the other Party prompt written notice of such alleged
infringement.

 

(a)  Optimer Patents.  With respect to any alleged infringement of any Optimer
Patents with respect to the rights granted to Cempra under this Agreement,
Cempra shall have the first and primary right, but not the obligation, to, in
its sole discretion, to initiate, prosecute, and control any action or legal
proceedings, and/or enter into a settlement, including any declaratory judgment
action, on its behalf or in Optimer’s name, if necessary, with respect to such
alleged infringement.

 

25

--------------------------------------------------------------------------------


 

If, within [***] months of the notice above, Cempra (i) shall have been
unsuccessful in persuading the alleged infringer to desist, (ii) shall not have
brought and shall not be diligently prosecuting an infringement action, or
(iii) has not entered into settlement discussions with respect to such
infringement, or if Cempra notifies Optimer that it has decided not to undertake
any of the foregoing against any such alleged infringer, then Optimer shall then
have the right to bring suit to enforce such Optimer Patents at its own expense.
In any such litigation brought by Cempra, Cempra shall have the right to use and
sue in Optimer’s name, and Optimer shall cooperate reasonably, as requested by
Cempra and at Cempra’s expense (which expense shall be reasonable).

 

(b)  Cempra Patents.  With respect to any alleged infringement of any Cempra
Patents with respect to the rights granted to Optimer under this Agreement,
Optimer shall have the first and primary right, but not the obligation, to, in
its sole discretion, to initiate, prosecute, and control any action or legal
proceedings, and/or enter into a settlement, including any declaratory judgment
action, on its behalf or in Cempra’s name, if necessary, with respect to such
alleged infringement. If, within [***] months of the notice above, Optimer
(i) shall have been unsuccessful in persuading the alleged infringer to desist,
(ii) shall not have brought and shall not be diligently prosecuting an
infringement action, or (iii) has not entered into settlement discussions with
respect to such infringement, or if Optimer notifies Cempra that it has decided
not to undertake any of the foregoing against any such alleged infringer, then
Cempra shall then have the right to bring suit to enforce such Cempra Patents at
its own expense. In any such litigation brought by Optimer, Optimer shall have
the right to use and sue in Cempra’s name, and Cempra shall cooperate
reasonably, as requested by Optimer and at Optimer’s expense (which expense
shall be reasonable).

 

(c)  Procedure.  The Party pursuing or controlling any action against an alleged
infringer pursuant to the foregoing (the “Controlling Party”) shall be free to
enter into a settlement, consent judgment, or other voluntary disposition of any
such action, provided, however, that (i) the Controlling Party shall consult
with the other Party (the “Secondary Party”) prior to entering into any
settlement thereof and (ii) any settlement, consent judgment or other voluntary
disposition of such actions which (1) materially limits the scope, validity, or
enforceability of any Optimer Patents (if Optimer is the Secondary Party) or
Patents Controlled by Cempra (if Cempra is the Secondary Party), (2) subjects
the Secondary Party to any non-indemnified liability or obligation, or
(3) admits fault or wrongdoing on the part of Secondary Party must be approved
in writing by Secondary Party, such approval not to be unreasonably withheld.
Secondary Party shall provide the Controlling Party notice of its approval or
denial of such approval within ten (10) business days of any request for such
approval by the Controlling Party, provided that (i) in the event Secondary
Party wishes to deny such approval, such notice shall include a written
description of Secondary Party’s reasonable objections to the proposed
settlement, consent judgment, or other voluntary disposition and (ii) Secondary
Party shall be deemed to have approved such proposed settlement, consent
judgment, or other voluntary disposition in the event it fails to provide such
notice within such ten (10) business day period. Any recovery or damages
received by the Controlling Party with respect to the infringement of a Party’s
rights under this Agreement shall be used first to reimburse the Parties for
unreimbursed reasonable, documented expenses incurred in connection with such
action, and the remainder shall be split [***] ([***]%) to Controlling Party and
[***] percent ([***]%) to Secondary Party. Notwithstanding the foregoing, the
Secondary Party, at its expense, shall have the right to be represented by
counsel of its choice in any such proceeding.

 

7.8  Infringement of Third Party Rights.

 

(a)           If a claim is brought by a Third Party alleging patent
infringement by Cempra, Optimer, their Affiliates, or their sublicensees with
respect to the manufacture, use, sale, offer for sale or importation of
Macrolide Antibiotics, Test Products, Cempra Products, or Optimer Products or
any third party

 

26

--------------------------------------------------------------------------------


 

challenges the validity of any claims of any Optimer Patents or Cempra Patents,
each Party will give prompt written notice to the other Party of such claim.

 

(b)           As between the parties to this Agreement, Cempra shall have the
first and primary right at its own expense to defend, control the defense of,
and/or settle any such claim against Cempra, its Affiliates, or its sublicensees
in the Territory, using counsel of its own choice. Cempra shall be free to enter
into a settlement, consent judgment, or other voluntary disposition of such
action, provided that any settlement, consent judgment or other voluntary
disposition of such actions which (i) materially limits the scope, validity, or
enforceability of patents included in the Optimer Patents, (ii) subjects Optimer
to any nonindemnified liability, or (ii) admits fault or wrongdoing on the part
of Optimer must be approved in writing by Cempra, such approval not being
unreasonably withheld. Optimer shall provide Cempra notice of such approval or
denial of such approval within ten (10) business days of any request for such
approval by Cempra, provided that (i) in the event Optimer wishes to deny such
approval, such notice shall include a written description of Optimer’s
reasonable objections to the proposed settlement, consent judgment, or other
voluntary disposition and (ii) Optimer shall be deemed to have approved of such
proposed settlement, consent judgment, or other voluntary disposition in the
event it fails to provide such notice within such ten (10) business day period.
Optimer agrees to cooperate with Cempra in any reasonable manner deemed by
Cempra to be necessary in defending any such action. Cempra shall reimburse
Optimer for any out of pocket expenses incurred in providing such assistance.
Any recovery or damages received by Cempra in any action or settlement under
this Section 7.7(b) with respect to the rights licensed to Cempra under this
Agreement shall be used first to reimburse the Parties for unreimbursed
reasonable, documented expenses incurred in connection with such action, and the
remainder shall be split [***] percent ([***]%) to Cempra and [***] percent
([***]%) to Optimer. Notwithstanding the foregoing, either Party, at its
expense, shall have the right to be represented by counsel of its choice in any
such proceeding controlled by the other Party.

 

(c)           As between the parties to this Agreement, Optimer shall have the
first and primary right at its own expense to defend, control the defense of,
and/or settle any such claim against Optimer, its Affiliates, or its
sublicensees in any ASEAN Countries, using counsel of its own choice. Optimer
shall be free to enter into a settlement, consent judgment, or other voluntary
disposition of such action with respect to any ASEAN Countries, provided that
any settlement, consent judgment or other voluntary disposition of such actions
which (i) materially limits the scope, validity, or enforceability of any
Patents owned or Controlled by Cempra, (ii) subjects Cempra to any
nonindemnified liability, or (ii) admits fault or wrongdoing on the part of
Cempra must be approved in writing by Cempra, such approval not being
unreasonably withheld. Cempra shall provide Optimer notice of such approval or
denial of such approval within ten (10) business days of any request for such
approval by Optimer, provided that (i) in the event Cempra wishes to deny such
approval, such notice shall include a written description of Cempra’s reasonable
objections to the proposed settlement, consent judgment, or other voluntary
disposition and (ii) Cempra shall be deemed to have approved of such proposed
settlement, consent judgment, or other voluntary disposition in the event it
fails to provide such notice within such ten (10) business day period. Cempra
agrees to cooperate with Optimer in any reasonable manner deemed by Optimer to
be necessary in defending any such action. Optimer shall reimburse Cempra for
any out of pocket expenses incurred in providing such assistance. Any recovery
or damages received by Optimer in any action or settlement under this
Section 7.7(c) with respect to the rights licensed to Optimer under this
Agreement shall be used first to reimburse the Parties for unreimbursed
reasonable, documented expenses incurred in connection with such action, and the
remainder shall be split [***] percent ([***]%) to Optimer and [***] percent
([***]%) to Cempra. Notwithstanding the foregoing, either Party, at its expense,
shall have the right to be represented by counsel of its choice in any such
proceeding controlled by the other Party.

 

27

--------------------------------------------------------------------------------


 

7.9  Reimbursement.  Each Party shall invoice the other Party for any
reasonable, documented costs incurred that are to be borne by the other Party
pursuant to this Article 7. Each Party shall pay the other Party such amounts
within thirty (30) days of its receipt of any such invoice.

 

7.10  Trademarks.  Cempra may, in its sole discretion, select trademarks for
Cempra Products and shall own all such trademarks world-wide. To the extent
Cempra pursues trademarks for Cempra Products, as between the parties, Cempra
shall have the sole responsibility for the filing, prosecution and maintenance
of registrations of product trademarks for Cempra Products, at its sole expense.
Optimer shall not have any rights to any trademarks of Cempra under this
Agreement; provided that, if it is commercially reasonable to do so, Cempra
shall, at Optimer’s request, license such trademarks under a separate agreement
to Optimer for use in the ASEAN Countries. Optimer may, in its sole discretion,
select trademarks for Optimer Products and shall own all such trademarks
world-wide. To the extent Optimer pursues trademarks for Optimer Products, as
between the parties, Optimer shall have the sole responsibility for the filing,
prosecution and maintenance of registrations of product trademarks for Optimer
Products, at its sole expense. Cempra shall not have any rights to any
trademarks of Optimer under this Agreement; provided that, if it commercially
reasonable to do so, Optimer shall, at Cempra’s request, license such trademarks
under a separate agreement to Cempra for use in the Territory.

 

8.  CONFIDENTIALITY

 

8.1  Treatment of Confidential Information.  The Parties agree that during the
Term, and for a period of five (5) years after the end of the Term, a Party
receiving Confidential Information of the other Party will (a) maintain in
confidence such Confidential Information to the same extent such Party maintains
its own proprietary industrial information of similar kind and value (but at a
minimum each Party shall use commercially reasonable efforts), (b) not disclose
such Confidential Information to any Third Party without prior consent of the
other Party, and (c) not use such Confidential Information for any purpose
except those permitted by this Agreement.

 

8.2  Exceptions.  A Party shall not have the obligations set forth in
Section 8.1 with respect to any portion of such Confidential Information that it
can show by adequate documentation:

 

(a)           is publicly disclosed by the disclosing Party, either before or
after it becomes known to the receiving Party;

 

(b)           was known to the receiving Party, without obligation to keep it
confidential, prior to when it was received from the disclosing Party, as
demonstrated by receiving Party’s written records;

 

(c)           is subsequently disclosed to the receiving Party without
obligation of confidentiality or limitation on use by a Third Party lawfully in
possession thereof without obligation to keep it confidential;

 

(d)           has been published by a Third Party; or

 

(e)           has been independently developed by the receiving Party without
the aid, application or use of Confidential Information.

 

8.3  Authorized Disclosure.  Notwithstanding Section 8.1, a Party may disclose
Confidential Information belonging to the other Party to the extent such
disclosure is necessary in the following instances:

 

(a)           filing or prosecuting Patents pursuant to Article 7;

 

(b)           Regulatory Filings;

 

28

--------------------------------------------------------------------------------


 

(c)           prosecuting or defending litigation relating to Macrolide
Antibiotics, Test Products or Products;

 

(d)           complying with applicable laws and governmental regulations; and

 

(e)           disclosure, in connection with the performance of this Agreement
or exercise of the licenses or rights conveyed herein, to Affiliates, licensees,
sublicensees, employees, consultants, or agents of either Party, each of whom
prior to disclosure must be bound by substantially similar obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 8.

 

8.4  Terms of the Agreement.  The Parties acknowledge that the terms of this
Agreement shall be treated as Confidential Information of both Parties. Such
terms may be disclosed by a Party to individuals or entities covered by
8.3(e) above, each of whom prior to disclosure must be bound by similar
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in this Article 8. Disclosure of the terms of this Agreement (but not
other Confidential Information received from the other Party) may also be made,
under obligations of confidentiality and non use at least equivalent in scope to
those set forth in this Article 8, to actual or potential bankers, lenders,
investors, acquirors, acquisition targets, and strategic partners of
either Party.

 

8.5  Publicity.  The public announcement of the execution of this Agreement is
set forth on Schedule 8.5 hereto. Each Party shall be entitled, in its sole
discretion, to make public announcements regarding its Development and
Commercialization of Products, subject to the other Party’s opportunity to
review and comment with respect thereto provided below. In addition, either
Party may make a public statement, including in analyst meetings, concerning the
Agreement or the progress of the Test Products or Products where such statement
is required by law, applicable stock exchange regulation or legal proceedings.
In connection with any filing described in the foregoing sentence, such Party
shall use commercially reasonable efforts to obtain confidential treatment of
economic and trade secret information. In any event, the Parties agree to take
all reasonable action to avoid disclosure of Confidential Information except as
permitted hereunder, and shall cooperate with each other with respect to all
such disclosures. The Party that is required to or has otherwise decided to make
a public statement pursuant permitted under this Section 8.5 will give the other
Party reasonable advance notice of the text of any proposed statement so that
the other Party will have the opportunity to comment upon the statement. Either
Party may disclose any matter that has previously been publicly disclosed in
accordance with this Section 8.5. Except as described above, neither Party will
make any public announcement regarding the terms of or events related to the
Agreement without the prior consent of the other Party.

 

8.6  Publications.  Neither Optimer nor its employees, contractors or
investigators shall publish or present any information, including without
limitation the results of the Research Program or preclinical or clinical
studies, with respect to any Macrolide Antibiotic, Test Product or Cempra
Product without Cempra’s prior consent (which may be withheld in Cempra’s sole
and final discretion), except as permitted under Section 8.3(d) or this
Section 8.6. Optimer agrees to provide Cempra a copy of any such proposed
publication or presentation at least 60 days prior to its submission for
publication, and Cempra shall have 60 days in which to review the proposed
publication or presentation for the purposes described below. Cempra may request
in writing, and the Optimer shall agree to, (i) the deletion of any of Cempra’s
Confidential Information, (ii) any reasonable changes requested by Cempra,
consistent with scientific practice, or (iii) a delay of such proposed
submission for an additional period, not to exceed ninety (90) days, in order to
protect the potential patentability of any technology described therein. Cempra,
at its election, shall be entitled to receive in any such publication an
acknowledgment of its support of and involvement in the Research Program and its
rights to Optimer Technology.

 

29

--------------------------------------------------------------------------------


 

9.  TERM AND TERMINATION

 

9.1  Term.  This Agreement shall become effective on the Effective Date and
shall continue on a Product-by-Product (Cempra Product or Optimer Product, as
applicable) and country-by-country basis until the earlier of (1) the expiration
of the Royalty Term with respect to the applicable Product (Cempra Product or
Optimer Product, as applicable) in the applicable country; or (2) the effective
date of termination pursuant to Section 9.2 or 9.3 (the “Term”). Upon expiration
of this Agreement pursuant to clause (1) above with respect to a particular
Product in a particular country, the Parties and their Affiliates shall have the
perpetual, unrestricted, fully-paid, royalty-free world-wide right, with rights
of sublicense, to make, use, sell, offer for sale, and import such Product in
such country.

 

9.2  Termination by Cempra or Optimer.  Cempra may terminate this Agreement at
any time upon thirty (30) days prior written notice to Optimer. At any time
following the end of the Research Term, Optimer may terminate this Agreement
upon thirty (30) days prior written notice to Cempra. In either case, the
effects of such termination shall be as further described in Section 9.4 below.

 

9.3  Mutual Termination Rights.  Either Party will have the right to terminate
this Agreement upon the following:

 

(a)           It believes that the other Party is in material breach of this
Agreement, in which case the non-breaching Party may deliver written notice of
such material breach to the other Party, such notice to describe in detail the
nature of such breach. The allegedly breaching Party shall have [***] days from
receipt of such notice to cure such breach. Any such termination shall become
effective at the end of such [***] period unless the breaching Party has cured
any such breach or default prior to the expiration of such [***] period (or, if
such default is capable of being cured but cannot be cured within such [***]-day
period, the breaching Party has commenced and diligently continued actions to
cure such default provided always that, in such instance, such cure must have
occurred within [***] days after notice thereof was provided to the breaching
Party by the non-breaching Party to remedy such default); or

 

(b)           the other Party is generally unable to meet its debts when due, or
makes a general assignment for the benefit of its creditors, or there shall have
been appointed a receiver, trustee or other custodian for such Party for or a
substantial part of its assets, or any case or proceeding shall have been
commenced or other action taken by or against such Party in bankruptcy or
seeking the reorganization, liquidation, dissolution or winding-up of such Party
or any other relief under any bankruptcy, insolvency, reorganization or other
similar act or law, and any such event shall have continued for sixty (60) days
undismissed, unstayed, unbonded and undischarged. In such circumstances, the
other Party may, upon notice to such Party, terminate this Agreement, such
termination to be effective upon such Party’s receipt of such notice.

 

9.4  Effects of Termination.

 

(a)           Except as set forth in Sections 9.1, 9.4(b), 9.4(c), and 9.4(d),
upon any termination of this Agreement, all licenses granted under this
Agreement shall terminate, Cempra and its Affiliates shall cease Development and
Commercialization of all Macrolide Antibiotics, Test Products and Cempra
Products, and Optimer and its Affiliates shall cease development and/or
commercialization of Optimer Products, provided that, notwithstanding the
foregoing, each Party and its Affiliates shall have the privilege, subject to
the payment of royalties as required under Section 6, of (i) completing the
manufacture of any Products in the process of manufacture as of the effective
date of such termination (the “Termination Date”), (ii) selling such Products
and all finished Products in their possession or under their control as of the
Termination Date for a period of one year following the Termination Date upon
commercially reasonable conditions, and (iii) completing performance of all
contracts entered into with third parties prior to the Termination Date (1) for
the marketing, sale, or manufacture of Products or (2) requiring the use of
Products or technology claimed in the Optimer Patents or Cempra Patents,

 

30

--------------------------------------------------------------------------------


 

as applicable, for a period of one year following the Termination Date.
Notwithstanding any provision herein to the contrary, no termination of this
Agreement by either Party shall be construed as a termination of any valid
sublicense granted by the other Party, its Affiliates, or its sublicensees with
respect to the rights granted under this Agreement. Upon termination of this
Agreement by a Party each sublicense of rights granted to a Third Party by the
other Party shall, to the extent not imposing obligations on the other Party in
excess of those contained herein, be automatically assigned to such Party.

 

(b)           If a Party terminates this Agreement in accordance with
Section 9.2, then, at the other Party’s express election upon notice of
termination, all licenses granted by the terminating Party to the
non-terminating Party shall survive, in which event, the non-terminating Party’s
obligations set forth in Article 4 and in Article 6 (including without
limitation the obligation to pay to the terminating Party any milestone and/or
royalty payments set forth in Article 6 and provide the reports set forth
therein), the non-terminating Party’s rights under Section 7, and al other
provisions of this Agreement applicable to the foregoing, other than
Sections 1A, 2, and 3 (which shall terminate), shall survive. It is understood
and agreed that following such a termination, the terminating Party shall retain
the right to terminate the other Party’s remaining licenses and rights in
accordance with Section 9.3, and the non-terminating Party shall retain the
right to subsequently terminate its remaining licenses and rights under this
Agreement pursuant to Section 9.2, in which event the applicable provisions of
Section 9.4(a) shall apply.

 

(c)           If Cempra terminates this Agreement in accordance with
Section 9.3, then at Cempra’s express election upon notice of termination, all
licenses and rights granted by Optimer to Cempra shall survive, in which event
Cempra’s obligations set forth in Article 4 and in Article 6 (including without
limitation the obligation to pay to Optimer the royalty and milestone payments
set forth in Article 6 and provide the reports set forth therein), Cempra’s
rights under Section 7, and all other provisions of this Agreement applicable to
the foregoing, other than Sections 1A, 2, and 3 (which shall terminate), shall
survive. It is understood and agreed that following such a termination, Optimer
shall retain the right to terminate the remaining licenses and rights of Cempra
in accordance with Section 9.3, and Cempra shall retain the right to
subsequently terminate its remaining licenses and rights under this Agreement
pursuant to Section 9.2, in which event the applicable provisions of
Section 9.4(a) shall apply.

 

(d)           If Optimer terminates this Agreement in accordance with
Section 9.3, then at Optimer’s express election upon notice of termination, all
licenses and rights granted by Cempra to Optimer shall survive, in which event
Optimer’s obligations set forth in Article 4 and in Article 6 (including without
limitation obligation to pay to Cempra the royalty and milestone payments set
forth in Article 6 and provide the reports set forth therein), Optimer’s rights
under Article 7, and all other provisions of this Agreement applicable to the
foregoing, other than Sections 1A, 2, and 3 (which shall terminate), shall
survive. It is understood and agreed that following such a termination, Cempra
shall retain the right to terminate the remaining licenses and rights of Optimer
in accordance with Section 9.3, and Optimer shall retain the right to
subsequently terminate its remaining licenses and rights under this Agreement
pursuant to Section 9.2, in which event the applicable provisions of
Section 9.4(b) shall apply.

 

(e)           Termination of this Agreement shall not terminate the obligations
of a Party to make any payments then owing through the date of termination or
the obligations of confidentiality imposed on either Party.

 

(f)            The remedies set forth in this Article 9 are not exclusive, and
shall not limit any other legal or equitable remedies that are available to
the parties.

 

31

--------------------------------------------------------------------------------


 

9.5  Survival.  The following provisions shall survive any expiration or
termination of this Agreement: Sections 5.6, 6.15, 7, 8, 9, 10, 11, 12 and 13,
together with any sections referenced in such surviving provisions or necessary
to give them effect.

 

10.  REPRESENTATIONS AND WARRANTIES

 

10.1  General Representations and Warranties.  Each Party represents and
warrants to the other that, as of the date hereof:

 

(a)           it is duly organized and validly existing under the laws of its
state or country of incorporation, and has full corporate power and authority to
enter into this Agreement and to carry out the provisions hereof;

 

(b)           it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate action;

 

(c)           this Agreement is legally binding upon it and enforceable in
accordance with its terms. The execution, delivery and performance of this
Agreement by it does not conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any material law or regulation of any Governmental Authority
having jurisdiction over it;

 

(d)           it is aware of no action, suit or inquiry or investigation
instituted by any governmental agency that questions or threatens the validity
of this Agreement;

 

(e)           all necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such Party
to enter into, or perform its obligations under, this Agreement have been
obtained (provided, however, that the foregoing shall not be construed as a
representation or warranty concerning governmental authorizations and
non-infringement of intellectual property rights of Third Parties disclaimed in
Section 10.3 below).

 

(f)            it has not granted, and will not grant during the Term of the
Agreement, any right to any Third Party that would conflict with the rights
granted to the other Party hereunder. It has (or will have at the time the
performance is due) maintained and will maintain and keep in full force and
effect all agreements necessary to perform its obligations hereunder;

 

(g)           all products, materials and Information created by the Parties
under this Agreement is current and accurate, is such Party’s original work
(except for identified third-party materials), and, to such Party’s knowledge,
will not infringe upon, violate or misappropriate any intellectual property
right of any third party; and

 

(h)           to the extent any third-party materials are incorporated in the
products, such Party has obtained from such third party rights (if any)
reasonably sufficient to enable the such Party to comply with this Agreement.

 

10.2  Optimer Representations and Warranties.  Optimer represents, warrants, and
covenants that:

 

(a)           Optimer has not, and during the term of the Agreement will not,
grant any right to any Third Party relating to Optimer Technology which
conflicts with the rights granted to Cempra hereunder;

 

(b)           During the Term, Optimer will not, without the prior written
consent of Cempra, encumber the Optimer Patents or Optimer Know-How,
respectively, with liens, mortgages, security interests or another similar
interest that would give the holder the right to convert the interest into
ownership, unless the encumbrance is expressly subject to the licenses herein;

 

32

--------------------------------------------------------------------------------


 

(c)           Optimer has (or will have at the time performance is due)
maintained and will maintain and keep in full force and effect all agreements
necessary to perform its obligations hereunder;

 

(d)           Optimer does not have any present knowledge from which it would
reasonably conclude that the Optimer Patents are invalid or that their exercise
would infringe patent rights of any Third Party;

 

(e)           The Optimer Patents listed on Schedule 1.30 are, as of the
Effective Date, the only patents or patent applications owned, controlled, or
licensed by Optimer claiming Macrolide Antibiotics, Test Products, Cempra
Products, Optimer Technology, or the manufacture, use or application of any of
the foregoing.

 

(f)            To the best of Optimer’s knowledge, each item included in the
Optimer Patents that is registered, filed or issued under the authority of an
appropriate governmental authority is and at all times has been in compliance
with all legal requirements applicable thereto, and all filings, payments, and
other actions required to be made or taken to maintain such item of Optimer
Patents in full force and effect have been made by the applicable deadline.
Furthermore, (1) no patent application or patent included in the Optimer Patents
has been abandoned or allowed to lapse and (2) no provisional patent application
included therein has expired without the filing of a nonprovisional patent
application that claims the benefit of such provisional patent application.

 

(g)           Optimer has, to the knowledge of Optimer’s executive management,
furnished to Cempra all tangible manifestations of the Optimer Technology which
Optimer owns or possesses as of the Effective Date;

 

(h)           Optimer has taken commercially reasonable measures, using its good
faith business judgment, to protect the confidentiality of the Optimer Know How;

 

(i)            None of the Optimer Patents is the subject of any pending
interference, opposition, cancellation or other protest proceeding;

 

(j)            Optimer has no knowledge of any claim pending, threatened, or
previously made alleging infringement or misappropriation of any patent, trade
secret, or other intellectual property right of any Third Party relative to the
Optimer Patents, the technology claimed therein, Optimer Know How, Test
Products, Macrolide Antibiotics, or Cempra Products; and

 

(k)           Optimer is not aware of any third party activities which would
constitute misappropriation or infringement of the Optimer Technology (including
but not limited to Optimer Patents);

 

(l)            Optimer owns all right, title, and interest to all Optimer
Technology, free and clear of any liens, claims, and encumbrances of any party,
and none of the Optimer Technology has been obtained by Optimer pursuant to any
license or other agreement with any third party;

 

(m)          Optimer does not presently own or Control any rights to any
trademarks, service marks, trade dress, or similar intellectual property rights
with respect to Cempra Products or Macrolide Antibiotics.

 

10.3  Cempra Representations and Warranties.  Optimer represents, warrants, and
covenants that:

 

(a)           Cempra has not, and during the term of the Agreement will not,
grant any right to any Third Party relating to Cempra Patent, Cempra Product, or
Cempra Know-How which conflicts with the rights granted to Optimer hereunder;

 

(b)           During the Term, Cempra will not, without the prior written
consent of Optimer, encumber the Cempra Patents or Cempra Know-How,
respectively, with liens, mortgages, security

 

33

--------------------------------------------------------------------------------


 

interests or another similar interest that would give the holder the right to
convert the interest into ownership, unless the encumbrance is expressly subject
to the licenses herein; and

 

(c)           Cempra has (or will have at the time performance is due)
maintained and will maintain and keep in full force and effect all agreements
necessary to perform its obligations hereunder.

 

10.4  Disclaimer Concerning Technology.  EACH PARTY EXPRESSLY DISCLAIMS ANY AND
ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, EXCEPT FOR THOSE SET FORTH IN
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE. NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, (A) BOTH PARTIES ACKNOWLEDGE AND AGREE THAT THE ACTIVITIES TO
BE CONDUCTED UNDER THE RESEARCH PROGRAM ARE INHERENTLY UNCERTAIN AND, PROVIDED
THAT EACH PARTY ENGAGES IN DILIGENT EFFORTS TO PERFORM ITS OBLIGATIONS
HEREUNDER, THAT THERE ARE OTHERWISE NO ASSURANCES THAT THE PARTIES WILL
SUCCESSFULLY SYNTHESIZE MACROLIDE ANTIBIOTICS MEETING THE SPECIFICATIONS SET
FORTH BY CEMPRA AND OPTIMER JOINTLY OR IDENTIFY A TEST PRODUCT, OR SUCCESSFULLY
CONDUCT OTHER ACTIVITIES CONTEMPLATED TO BE PERFORMED IN THE RESEARCH PROGRAM,
OR THAT ANY MACROLIDE ANTIBIOTICS OR TEST PRODUCT WILL BE SUCCESSFULLY DEVELOPED
AND COMMERCIALIZED BY CEMPRA AS A LICENSED PRODUCT, OR THAT REQUIRED
GOVERNMENTAL APPROVALS IN CONNECTION WITH THE MANUFACTURE, CLINICAL DEVELOPMENT
AND/OR COMMERCIALIZATION OF MACROLIDE ANTIBIOTICS, TEST PRODUCTS AND/OR LICENSED
PRODUCTS CAN OR WILL BE OBTAINED; AND (B) EACH PARTY EXPRESSLY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, TO THE CONTRARY.

 

11.  INDEMNITIES

 

11.1  Mutual Indemnification.  Subject to Section 11.2, each Party hereby agrees
to indemnify, defend and hold the other Party, its Affiliates, its licensees,
and its and their officers, directors, employees, consultants, contractors,
sublicensees and agents (collectively, “Representatives”) harmless from and
against any and all damages or other amounts payable to a Third Party claimant,
as well as any reasonable attorneys’ fees and costs of litigation arising out of
any such Claim (as defined in this Section 11.1), (collectively, “Damages”)
resulting from claims, suits, proceedings or causes of action (“Claims”) brought
by a Third Party against a Party or its Representatives based on: (a) material
breach by the indemnifying Party of this Agreement, (b) breach of any applicable
law, rule, or regulation by such indemnifying Party in connection with the
performance of its obligations hereunder or the exercise of licenses or rights
conveyed hereunder, (c) gross negligence or willful misconduct by such
indemnifying Party, its Affiliates, or their respective employees, contractors
or agents, (d) the indemnifying Party’s Development, Commercialization,
manufacture, use or sale of Macrolide Antibiotics, Test Products, or Products,
except, in each case, to the extent such Damages are subject to indemnification
by the other Party under this Section 11.1.

 

11.2  Notification.  In the event that any Third Party asserts a claim with
respect to any matter for which a Party (the “Indemnified Party”) is entitled to
indemnification hereunder (a “Third Party Claim”), then the Indemnified Party
shall promptly notify the Party obligated to indemnify the Indemnified Party
(the “Indemnifying Party”) thereof; provided, however, that no delay on the part
of the Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then only to the
extent that) the Indemnifying Party is prejudiced thereby. Indemnifying Party
may assume the complete control of the defense, compromise or settlement of any
Third Party Claim (provided that any settlement of any Third Party Claim that
(i) subjects Indemnified Party to any non-indemnified liability or (ii) admits
fault or wrongdoing on the

 

34

--------------------------------------------------------------------------------


 

part of Indemnified Party will require the prior written consent of such
Indemnified Party, provided such consent will not be unreasonably withheld),
including, at its own expense, employment of legal counsel, and at any time
thereafter Indemnifying Party will be entitled to exercise, on behalf of
Indemnified Party, any rights which may mitigate the extent or amount of such
Third Party Claim; provided, however, that if Indemnifying Party has exercised
its right to assume control of such Third Party Claim, Indemnified Party
(i) may, in its sole discretion and at its own expense, employ legal counsel to
represent it (in addition to the legal counsel employed by Indemnifying Party)
in any such matter, and in such event legal counsel selected by Indemnified
Party will be required to reasonably confer and cooperate with such counsel of
Indemnifying Party in such defense, compromise or settlement for the purpose of
informing and sharing information with Indemnifying Party; (ii) will, at
Indemnifying Party’s own expense, make available to Indemnifying Party those
employees, officers, contractors, and directors of Indemnified Party whose
assistance, testimony or presence is necessary or appropriate to assist
Indemnifying Party in evaluating and in defending any such Third Party Claim;
provided, however, that any such access will be conducted in such a manner as
not to interfere unreasonably with the operations of the businesses of
Indemnified Party; and (iii) will otherwise fully cooperate with Indemnifying
Party and its legal counsel in the investigation and defense of such Third
Party Claim.

 

11.3  Exclusion of Damages.  IN NO EVENT SHALL EITHER PARTY OR ITS AFFILIATES BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A CLAIM OR ACTION OF
CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR OTHERWISE,
ARISING OUT OF THIS AGREEMENT, UNLESS SUCH DAMAGES ARE DUE TO THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY. NOTWITHSTANDING ANYTHING
TO THE CONTRARY, THE FOREGOING SHALL NOT BE CONSTRUED TO LIMIT THE INDEMNITY
OBLIGATIONS SET FORTH IN SECTION 11.1 ABOVE OR EITHER PARTY’S LIABILITY FOR
PATENT INFRINGEMENT OR BREACH OF SECTIONS 8 (CONFIDENTIALITY), 7 (INTELLECTUAL
PROPERTY), 5.1 (WITH RESPECT TO CEMPRA’S BREACH THEREOF), OR 5.4 (WITH RESPECT
TO OPTIMER’S BREACH THEREOF).

 

12.  DISPUTE RESOLUTION

 

12.1  Disputes.  The Parties recognize that disputes as to certain matters may
from time to time arise during the Term that relate to either Party’s rights
and/or obligations hereunder. It is the objective of the Parties to facilitate
the resolution of disputes arising under this Agreement in an expedient manner
by mutual cooperation and without resort to litigation or arbitration. To
accomplish this objective, the Parties agree that, in the event of any disputes,
controversies or differences that may arise between the Parties, out of or in
relation to or in connection with this Agreement, or for the breach thereof,
upon the request of either Party, the Parties agree to meet and discuss in good
faith a possible resolution thereof. If the matter is not resolved within thirty
(30) days following the request for discussions, either Party may refer the
matter to arbitration              in accordance with Section 12.3 below.
Notwithstanding the foregoing, each Party shall be entitled to seek appropriate
injunctive relief in any court of competent jurisdiction (i) to preserve such
Party’s rights pending resolution of arbitration proceedings under this
Agreement, (ii) to avoid irreparable damages, or (iii) with respect to any
matters concerning intellectual property rights or confidentiality.

 

12.2  Governing Law.  Resolution of all disputes arising out of or related to
this Agreement or the performance, enforcement, breach or termination of this
Agreement and any remedies relating thereto, shall be governed by and construed
under the substantive laws of the State of California, without regard to
conflicts of law rules that would provide for application of the law of a
jurisdiction outside California.

 

35

--------------------------------------------------------------------------------


 

12.3  Arbitration.  Except as otherwise expressly provided herein, the Parties
agree that any dispute not resolved internally by the Parties, within thirty
(30) days after meeting pursuant to Section 12.1, shall be finally resolved,
upon notice to the other Party by either Party, by binding arbitration in
accordance with the provisions of this Section 12.3. The arbitration shall be
conducted by the Judicial Arbitration and Mediation services, Inc. (“JAMS”)
under its rules of arbitration then in effect, except as modified in this
Agreement. Each Party shall select one (1) independent, neutral arbitrator
experienced in the biotechnology/pharmaceutical industry, and the two
(2) arbitrators so selected shall choose a third independent, neutral arbitrator
experienced in the biotechnology/pharmaceutical industry. In the event a Party
fails to select its such arbitrator within fifteen (15) business days of its
receipt of the notice provided above, the other Party shall be entitled to
select such arbitrator. The arbitrators shall use their best efforts to rule on
each disputed issue within sixty (60) calendar days after completion of hearings
on the matter(s) in dispute, and the arbitration decision(s) shall be rendered
in writing to the Parties and must specify the basis(es) on which the
decision(s) was(were) made. Such decision(s) shall be binding and not be
appealable to any court in any jurisdiction. Unless otherwise mutually agreed
upon by the Parties, the arbitration proceedings shall be conducted in New York,
New York. One or more of the Parties to any arbitration proceeding commenced
under this Agreement shall be entitled, as a part of the arbitration award, to
the costs and expenses (including reasonable attorneys fees and interest on any
award) of investigating, preparing and pursuing an arbitration claim to the
extent that the arbitrators award such costs and expenses, provided that,
notwithstanding the foregoing, the Parties shall bear the costs and expenses
incurred in connection with an arbitration under this section in inverse
proportion to the award granted to each of them by the arbitrators.

 

13.  MISCELLANEOUS

 

13.1  Entire Agreement; Amendment.  This Agreement, including the exhibits
attached hereto, sets forth the complete, final and exclusive agreement and all
the covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties, including the Letter
Agreement. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

 

13.2  Force Majeure.  Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including without limitation, an act of God, voluntary or involuntary
compliance with any regulation, law or order of any government, war, civil
commotion, labor strike or lock-out, epidemic, failure or default of public
utilities or common carriers, destruction of production facilities or materials
by fire, earthquake, storm or like catastrophe; provided, however, the payment
of invoices due and owing hereunder shall not be delayed by the payer because of
a force majeure affecting the payer, unless such force majeure specifically
precludes the payment process.

 

13.3  Notices.  Any notices, approvals, or consents required or permitted to be
given under this Agreement shall be in writing, shall specifically refer to this
Agreement and shall be deemed to have been sufficiently given for all purposes
if mailed by first class certified or registered mail, postage

 

36

--------------------------------------------------------------------------------


 

prepaid, or by internationally recognized express delivery service or personally
delivered. Unless otherwise specified in writing, the mailing addresses of the
Parties shall be as described below:

 

For Optimer:

 

Optimer Pharmaceuticals, Inc.

 

 

10110 Sorrento Valley Rd., Suite C

 

 

San Diego, CA 92121

 

 

FEIN: 33-0830300

 

 

Fax: (858) 909-0737

 

 

Attention: Michael N. Chang, President/CEO

 

 

 

For Cempra:

 

Cempra Pharmaceuticals Inc.

 

 

170 Southport Drive, Suite 500

 

 

Morrisville, NC 27560

 

 

Fax: (919) 467-1716

 

 

Attention: Dr. Prabha Fenandes, President/CEO

 

13.4  United States Dollars.  References in this Agreement to “Dollars” or “$”
shall mean the legal tender of the United States of America.

 

13.5  No Strict Construction.  This Agreement has been prepared jointly and
shall not be strictly construed against either Party.

 

13.6  Assignment.  Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior consent of the other;
provided, however, that a Party may make such an assignment without the other
Party’s consent (a) to an Affiliate or in conjunction with a merger,
acquisition, or sale of all or substantially all of the business or assets of
such Party to which this Agreement pertains, or (b) if such Party or its
Affiliates is required to, or reasonably believes that it will be required to,
divest any Product or a competing product in order to comply with law or the
order of any Governmental Authority as a result of a merger or acquisition. This
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the Parties. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 13.6 shall be null and
void and of no legal effect.

 

13.7  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

13.8  Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments (including without limitation patent assignments), and
to do all such other acts, as may be necessary or appropriate in order to carry
out the purposes and intent of this Agreement.

 

13.9  Severability.  If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, or in arbitration proceedings between the
Parties as set forth in Article 12 of this Agreement, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering into this
Agreement may be realized.

 

13.10  Headings.  The headings for each article and section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
article or section.

 

13.11  No Waiver.  Any delay in enforcing a Party’s rights under this Agreement
or any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future

 

37

--------------------------------------------------------------------------------


 

enforcement of its rights under this Agreement, excepting only as to an express
written and signed waiver as to a particular matter for a particular period
of time.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date and year first above written.

 

CEMPRA PHARMACEUTICALS INC.

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

BY:

 

 

BY:

 

 

 

 

 

 

NAME:

 

 

NAME:

 

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

39

--------------------------------------------------------------------------------


 

Schedule 1.35

 

Optimer Patents

 

Macrolide Patent Estate

 

“Macrolides and Process for Their 
Preparation” 8024-006-PR

 

(3/10/2003)

 

Lapsed

 

Provisional

 

The application has converted to PCT
application, 8024-006-WO.

 

 

 

 

 

 

 

 

 

“Novel Antibacterial Agents”, 8024-006-WO

 

WO2004080381/ 23-Sep-04 (3/5/2004)

 

Published

 

PCT

 

The application claims composition of matter comprising 14 membered macrolide
triazole compounds and/or 14 membered macrolide compounds with novel suger or
sugar mimic moieties at C5 position. The PCT application was published and has
entered national phase in US, Europe and Canada.

 

 

 

 

 

 

 

 

 

8024-006-US

 

(9/9/2005)

 

Pending

 

US

 

Notice of Acceptance and Filing Receipt received on 1/12/06. Projected
publication date 5/11/06.

 

 

 

 

 

 

 

 

 

8024-006-CA

 

(12/19/2005)

 

Pending

 

Canada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8024-006-EP

 

(1/11/2006)

 

Pending

 

Europe

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1(1)

 

Subscription Agreement

 

--------------------------------------------------------------------------------


 

THE SECURITIES SUBJECT TO THIS SUBSCRIPTION AGREEMENT ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933
ACT”), AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

NAME OF PURCHASER:

OPTIMER PHARMACEUTICALS INC.

 

CEMPRA PHARMACEUTICALS, INC.

 

SUBSCRIPTION AGREEMENT

 

The undersigned (the “Purchaser”) hereby subscribes to and agrees to
purchase            shares of Common Stock (the “Shares”) of Cempra
Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”). The purchase
price hereunder shall be considered paid in full upon the execution by Purchaser
of that certain Collaborative Research and Development and License Agreement
dated March 31, 2006 (the “License Agreement”) between the Corporation and
Purchaser, with consideration taking the form of the Purchaser’s agreement to
perform certain obligations and grant of various intellectual property rights to
the Corporation pursuant to such License Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

Section 1.  Stock Subscription.  The Purchaser hereby subscribes
for          shares of Corporation Common Stock. The Shares are being issued as
consideration under the License Agreement.

 

Section 2.  Representation and Warranties of the Purchaser.  The Purchaser
hereby represents, warrants and agrees as follows:

 

(a)           The Purchaser is a resident of the State of California, is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and has all the power and authority to enter into, and
perform its obligations under this Subscription Agreement.

 

(b)           That the transfer of securities contemplated hereby is made in
reliance upon the Purchaser’s representation to the Corporation, which by its
acceptance hereof the Purchaser hereby confirms, that the Shares to be received
by it will be acquired for investment for its own account, not as a nominee or
agent, and not with a view to the sale or distribution of any part thereof, and
that it has no present intention of selling, granting participation in, or
otherwise distributing the same. By executing this Subscription Agreement, the
Purchaser further represents that it does not have any contract, undertaking,
agreement, or arrangement with any person to sell, transfer or grant
participations to such person, or to any third person, with respect to any of
the Shares.

 

(c)           The Purchaser understands that the Shares have not been registered
under the 1933 Act on the grounds that the sale provided for in this Agreement
and the issuance of securities hereunder is exempt from registration under the
1933 Act, and that the Corporation’s reliance on such exemption is predicated in
part on the Purchaser’s representations set forth herein. The Purchaser realizes
that the basis for the exemption may not be present if, notwithstanding such
representations, the Purchaser has in mind merely acquiring the Shares for a
fixed or determined period in the future, or for a market rise, or for sale if
the market does not rise. The Purchaser does not have any such intention.

 

(d)           The Purchaser represents that it is an “Accredited Investor” as
such term is defined in Rule 501 or Regulation D promulgated under the
Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

(e)           The Purchaser represents that it is experienced in evaluating
early-stage companies such as the Corporation, is able to fend for itself in the
transactions contemplated by this Agreement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment. The Purchaser further represents that it has had access, during the
course of the transactions and prior to its acquisition of Shares, to all such
information as it deemed necessary or appropriate (to the extent the Corporation
possessed such information or could acquire it without unreasonable effort or
expense), and that it has had, during the course of the transactions and prior
to its acquisition of Shares, the opportunity to ask questions of, and receive
answers from, the Corporation concerning the terms and conditions of the
offering and to obtain additional information (to the extent the Corporation
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to him or
to which it had access.

 

(f)            The Purchaser understands that the Shares may not be sold,
transferred or otherwise disposed of without registration under the 1933 Act or
an exemption therefrom, and that in the absence of an effective registration
statement covering the Shares or an available exemption from registration under
the 1933 Act, the Shares must be held indefinitely. In particular, the Purchaser
is aware that the Shares may not be sold pursuant to Rule 144 promulgated under
the 1933 Act unless all of the conditions of that Rule are met. Among the
conditions for use of Rule 144 is the availability of current information to the
public about the Corporation. Such information is not now available and the
Corporation has no present plans to make such information available. The
Purchaser represents that, in the absence of an effective registration statement
covering the Shares it will sell, transfer, or otherwise dispose of the Shares
only in a manner consistent with its representations set forth herein.

 

(g)           The Purchaser agrees that in no event will it make a transfer or
disposition of any of the Shares (other than pursuant to an effective
registration statement under the 1933 Act or, to the Corporation’s reasonable
satisfaction, pursuant to Rule 144), unless and until (i) the Purchaser shall
have notified the Corporation of the proposed disposition and shall have
furnished the Corporation with a statement of the circumstances surrounding the
disposition, and (ii) if requested by the Corporation, at the expense of the
Purchaser or transferee, it shall have furnished to the Corporation an opinion
of counsel, reasonably satisfactory to the Corporation, to the effect that such
transfer may be made without registration under the 1933 Act.

 

(h)           The Purchaser understands that each certificate representing the
Shares will be endorsed with a legend substantially as follows:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS, OR THE AVAILABILITY OF AN EXEMPTION FROM THE REGISTRATION
PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS.”

 

(i)            The Purchaser understands that no public market now exists for
any of the securities issued by the Corporation and that there is no assurance
that a public market will ever exist for the Shares.

 

2

--------------------------------------------------------------------------------


 

Section 3.  Indemnity.  The Purchaser will indemnify the Corporation, its
officers, directors, shareholders, employees and agents against any losses or
damages suffered by any of them as a result of the failure of the above
representations and warranties to be true or the failure of the Purchaser to
comply with the agreements set forth herein.

 

Section 4.  Representations and Warranties of the Corporation.  The Corporation
hereby represents and warrants to the Purchaser as follows:

 

(a)           The Corporation is a corporation duly organized and validly
existing under the laws of the State of Delaware. The Corporation has the
requisite corporate power to own and operate its properties and assets, and to
carry on its business as currently conducted.

 

(b)           The Corporation has a requisite legal and corporate power to:
(i) execute and deliver this Subscription Agreement; and (ii) to carry out and
perform its obligations under this Subscription Agreement.

 

(c)           [The Corporation has no subsidiaries or affiliated companies and
does not otherwise own or control, directly or indirectly, any other
corporation, association or business entity.](1)

 

--------------------------------------------------------------------------------

(1)                                This subsection shall be subject to deletion
or revision with respect to issuances made following the Effective Date of the
License Agreement as necessary to reflect the facts as they exist as of such
date of such issuance.

 

(d)           [The authorized capital stock of the Corporation consists
of                shares of Common Stock, of which                shares are
issued and outstanding prior to the sale of the stock contemplated hereunder.
Other than as set forth above and except for the transactions contemplated by
this Agreement and the License Agreement, there are no other outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal or similar rights) or agreements, orally or in writing, for the
purchase or acquisition from the Corporation of any of the Corporation’s
securities.](2)

 

--------------------------------------------------------------------------------

(2)                                This subsection shall be subject to revision
with respect to issuances made following the Effective Date of the License
Agreement as necessary to reflect the facts as they exist as of such date of
such issuances.

 

(e)           The outstanding shares of the capital stock of the Corporation are
duly and validly issued, fully paid and non-assessable. The Shares, issuable
upon execution of the License Agreement, shall, upon the terms of the License
Agreement, be duly and validly issued, fully paid and non-assessable.

 

(f)            The Corporation is not, and will not be by virtue of entering
into, and performing its obligations under, this Agreement, in violation of any
term of the Corporation’s Certificate of Incorporation, Bylaws or contractual
undertakings or the provisions of any material agreement, mortgage, indenture,
contract, lease agreement, instrument, judgment or decree to which the
Corporation is a party or by which it is bound.

 

(g)           There are no actions, suits, proceedings or investigations pending
or, to the knowledge of the Corporation, currently threatened against the
Corporation or its properties before any court or governmental body.

 

(h)           No representation or warranty by the Corporation in this
Agreement, or in connection with the execution or performance of this Agreement,
contains or will contain any untrue statement of a material fact or omits or
will omit to state a material fact required to be stated herein or necessary to
make any statement not misleading.

 

Section 5.  Lock-Up Agreement.  The Purchaser agrees, in connection with the
first registration with the United States Securities and Exchange Commission
under the Securities Act of 1933, as

 

3

--------------------------------------------------------------------------------


 

amended, of the public sale of the Corporation’s Common Stock upon request of
the Corporation or any underwriters managing such offering, not to sell, make
any short sale of, loan, grant any option for the purchase of or otherwise
dispose of any such securities of the Corporation (other than those included in
the registration) or the economic risk of the ownership thereof without the
prior written consent of the Corporation or such underwriters, as the case may
be, for such period of time (not to exceed 180 days) from the effective date of
such registration as the Corporation or the underwriters, as the case may be,
shall specify; provided each officer and director of the Corporation and all
other holders of at least 5% of the Corporation’s voting securities will agree
to the same restriction. Each such recipient agrees that the Corporation may
instruct its transfer agent to place stop-transfer notations in its records to
enforce this paragraph.

 

Section 5.  Miscellaneous

 

5.1  Amendment.  This Subscription Agreement may be amended only by written
agreement among Purchaser and the Corporation.

 

5.2  Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made in this Subscription Agreement,
or any other instrument or document delivered in connection herewith or
therewith, shall survive the execution and delivery hereof or thereof.

 

5.3  Further Assurances.  All parties agree to execute any additional documents
necessary to carry out the purposes of this Subscription Agreement.

 

5.4  Notices.  All demands, notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered, if given or delivered by hand, overnight
delivery service or by facsimile (with confirmed receipt), or three (3) days
after being mailed, if mailed, by first class, registered or certified mail,
postage prepaid, to the applicable address established under Section 13.3 of the
License Agreement.

 

5.5  Governing Law; Successors and Assigns.  This Subscription Agreement shall
be governed by the laws of the State of North Carolina. The rights and benefits
of this Subscription Agreement shall inure to the benefit of, and be enforceable
by, the successors and assigns of the parties.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of
this          day of                 200 .

 

 

CORPORATION:

 

 

 

CEMPRA PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

PURCHASER:

 

 

 

 

OPTIMER PHARMACEUTICALS INC.

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

Schedule 6.1(2)

Shareholders Agreement

 

--------------------------------------------------------------------------------


 

AGREEMENT TO JOIN AS A PARTY TO STOCKHOLDERS AGREEMENT

OF CEMPRA PHARMACEUTICALS, INC.

 

THIS AGREEMENT (the “Agreement”) dated as of March 31, 2006 is between CEMPRA
PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), and

 

OPTIMER PHARMACEUTICALS, INC. (the “New Stockholder”).

 

WITNESSETH:

 

WHEREAS, the Company and certain holders of capital stock of the Company (the
“Existing Stockholders”) are parties to Stockholders Agreement, dated as of
January 11, 2006, a copy of which is attached hereto as Exhibit A (the
“Stockholders”);

 

WHEREAS, pursuant to that certain Collaborative Research and Development and
License Agreement and Subscription Agreement between the parties, each dated
March 31, 2006, New Stockholder has received [***] ([***]) shares of the
Company’s Common Stock, $.0001 par value (the “New Shares”); and

 

WHEREAS, Section 5.12 of the Stockholders Agreement permits any party who
acquires shares of the Company’s capital stock to become party to the
Stockholders Agreement in the form of a joinder agreement whereby such party
agrees to be bound and subject to the terms of the Stockholders Agreement with
respect to such shares held by such Company stockholder; and

 

WHEREAS, the New Stockholder must join as party to the Shareholders Agreement in
connection with their receipt of the New Shares.

 

NOW, THEREFORE, in consideration of the issuance of New Shares to New
Stockholder and for the premises, the covenants of the parties set forth below
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows.

 

1.             The undersigned New Stockholder hereby joins as party to and
thereby agrees to be bound by the terms and conditions of the Stockholders
Agreement, effective as of the date hereof.

 

2.             The Company hereby consents to New Stockholder joining as party
to the Stockholders Agreement.

 

3.             For all purposes under the Stockholders Agreement the New
Stockholder shall be deemed a “Stockholder” and the New Shares shall be deemed
to be “Shares.”

 

4.             This Agreement shall be governed by and interpreted in accordance
with the laws of the State of North Carolina.

 

5.             This Agreement may be executed in one or more counterparts.

 

[The Next Page is the Signature Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

CEMPRA PHARMACEUTICALS, INC.

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Stockholders Agreement

 

--------------------------------------------------------------------------------

 


 

CEMPRA PHARMACEUTICALS, INC.

 

STOCKHOLDERS AGREEMENT

 

This Stockholders Agreement (the “Agreement”) is made as of this 11th day of
January, 2006, by and among Cempra Pharmaceuticals, Inc., a Delaware corporation
(the “Company”), and the persons owning shares of the capital stock of the
Company listed on the Schedule of Stockholders attached hereto as Exhibit A (and
any additional stockholder named in any amendment to Exhibit A, referred to
herein individually as a “Stockholder” and collectively as the “Stockholders”).

 

ARTICLE 1 RECITALS

 

1.1           The Stockholders are collectively the owners of all the issued and
outstanding capital stock of the Company (the “Shares”), as indicated on
Exhibit A (which shall be amended from time to time to reflect purchases or
transfers of Shares).

 

1.2           The Company and the Stockholders realize that, in the event of the
death or termination of employment of one of the Stockholders, or the sale,
transfer or encumbrance of his/its stock in the Company during his/its lifetime,
should the stock of the Company owned by such Stockholder pass into the
ownership or control of a person or entity other than the remaining
Stockholders, it would tend to disrupt the harmonious and successful management
and control of the Company.

 

1.3           It is the earnest desire of the Company and the Stockholders to
avoid the happening of any such unfortunate contingencies by assuring to the
remaining Stockholders a succession to the ownership and control of the Company
through the acquisition of the stock of a Stockholder at the time of his death,
termination of employment or prior to the sale or encumbrance of such
Stockholder’s stock.

 

In consideration of the mutual covenants contained herein, and for other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE 2 TRANSFER OF SHARES

 

2.1  Prohibited Transfers.  No Stockholder shall sell, assign, transfer or
dispose of all or any of his/its Shares except in compliance with the terms of
this Agreement. Notwithstanding anything to the contrary contained in this
Agreement, any Stockholder may transfer without the necessity of prior approval
all or any of his/its Shares by way of gift to his spouse, to any of his lineal
descendants or ancestors, or to any trust for the benefit of any one or more of
such Stockholder, his spouse or his lineal descendants or ancestors. The Company
shall not be required to transfer on its books any capital stock transferred in
violation hereof or to treat any transferee of capital stock transferred in
violation hereof as an owner or Stockholder.

 

2.2  Right of First Refusal on Dispositions.

 

(a)           If at any time a Stockholder (a “Selling Stockholder”) desires to
sell or otherwise transfer all or any part of his Shares pursuant to a bona fide
offer from a third party (the “Proposed Transferee”), the Selling Stockholder
shall submit a written offer (the “Offer”), by delivering the Offer to the
Company and the other Stockholders, to sell such Shares (the “Offered Shares”)
to the Company on terms and conditions, including price, not less favorable than
those on which the Selling Stockholder proposes to sell such Offered Shares to
the Proposed Transferee. The Offer shall disclose the identity of the Proposed
Transferee, the number of Offered Shares proposed to be sold, the total number
of Shares owned by the Selling Stockholder, the terms and conditions, including
price, of the proposed sale, and any other material facts relating to the
proposed sale.

 

(b)           If the Company does not purchase all of the Offered Shares within
30 days after receipt of notice of an Offer (the “Option Period”), then the
other Stockholders shall have a 30-day right, beginning on the day after the
expiration of the Option Period, to purchase all such Offered Shares, on the
terms and conditions disclosed in the Offer (the “Second Option Period”), on a
pro-rata basis based on the total Shares owned by all Stockholders electing to
purchase the Offered Shares. Upon the expiration of the Second Option Period or
the express rejection of the Offer by both the Company and

 

--------------------------------------------------------------------------------


 

other Stockholders, whichever occurs earlier, the Selling Stockholder may sell
all of the Offered Shares to the Proposed Transferee at any time within 90 days
after such time, subject to the provisions of Section 2.3. Any such sale shall
be to the Proposed Transferee, at not less than the price and upon other terms
and conditions, if any, not more favorable to the Proposed Transferee than those
specified in the Offer. Any remaining Offered Shares not sold within such 90-day
period shall again be subject to the requirements of a prior offer pursuant to
this Section 2.2. If Offered Shares are sold pursuant to this Section 2.2 to any
purchaser who is not a party to this Agreement, the purchaser of such Offered
Shares shall execute a counterpart of this Agreement as a precondition of the
purchase of such Offered Shares and any Offered Shares sold to such purchaser
shall continue to be subject to the provisions of this Agreement, including,
without limitation, the provisions of Article II.

 

2.3  Right of Participation in Sales.

 

(a)           If at any time a Stockholder desires to sell any Shares owned by
him to a Proposed Transferee, and those Shares to be transferred have not been
purchased by the Company or other Stockholders under Section 2.2, each of the
other Stockholders (other than those who have elected to purchase Shares
pursuant to Section 2.2) shall have the right to sell to the Proposed
Transferee, as a condition to such sale by the Selling Stockholder, at the same
price per share and on the same terms and conditions as involved in such sale by
the Selling Stockholder, a pro rata portion of the amount of Shares proposed to
be sold to the Proposed Transferee. The “pro rata portion” of Shares which a
Stockholder shall be entitled to sell to the Proposed Transferee shall be that
number of Shares as shall equal the number of Offered Shares proposed to be sold
to the Proposed Transferee multiplied by a fraction, the numerator of which is
the aggregate of all shares of Common Stock (including shares issuable upon
conversion or exercise of Preferred Stock, warrants, options or other
convertible securities held by such person) which are then held by the
Participating Stockholder (as defined below), and the denominator of which is
the aggregate of all shares of Common Stock (including shares issuable upon
conversion or exercise of Preferred Stock warrants, options or other convertible
securities) which are then held by the Selling Stockholder and all Stockholders
wishing to participate in any sale under this Section 2.3.

 

(b)           Each Stockholder who wishes to make a sale to a Proposed
Transferee which is subject to this Section 2.3 shall, after complying with the
provisions of Section 2.2, give to each other Stockholder notice of such
proposed sale, and stating that all Offered Shares were not purchased pursuant
to the Offer as discussed in Section 2.2. Such notice shall be given at least
20 days prior to the date of the proposed sale to the Proposed Transferee. Each
other Stockholder wishing to participate in such sale (a “Participating
Stockholder”) shall notify the Selling Stockholder in writing of such intention
within 15 days after such Participating Stockholder’s receipt of the notice
described in the preceding sentence.

 

(c)           The Selling Stockholder and each Participating Stockholder shall
sell to the Proposed Transferee all, or at the option of the Proposed
Transferee, any part of the Shares proposed to be sold by them at not less than
the price and upon other terms and conditions, if any, not more favorable to the
Proposed Transferee than those in the notice provided by the Selling Stockholder
under Section 2.3(b) above; provided, however, that any purchase of less than
all of such Shares by the Proposed Transferee shall be made from the Selling
Stockholder and each Participating Stockholder pro rata based upon the relative
number of the Shares that the Selling Stockholder and each Participating
Stockholder is otherwise entitled to sell pursuant to Section 2.3(a).

 

(d)           If any Shares are sold pursuant to this Section 2.3 to any
purchaser who is not a party to this Agreement, the purchaser of such Shares
shall execute a counterpart of this Agreement as a precondition to the purchase
of such Shares and such Shares shall continue to be subject to the provisions of
this Agreement.

 

2.4  Transferee Restrictions.  Any transferee of capital stock under this
Agreement must become a party to this Agreement by executing any instruments or
documents that may be deemed necessary or

 

2

--------------------------------------------------------------------------------


 

advisable by counsel to the Company to make such transferee a party to this
Agreement, or such transfer shall be deemed null and void. If and when all the
capital stock of the Selling Stockholder shall have been transferred in
accordance with the terms and conditions of this Agreement, such person shall
cease to be a Stockholder under this Agreement.

 

ARTICLE 3 VOTING OF SHARES

 

3.1  Election of Directors.  In any and all elections of directors of the
Company (whether at a meeting or by written consent in lieu of a meeting), each
Stockholder shall vote or cause to be voted all Shares (as defined in Section 4
below) owned by him or it, or over which he or it has voting control, and to
otherwise use his or its best efforts to elect:

 

(a)           Four (4) designees of [***]; and

 

(b)           any additional designee or designees approved by [***].

 

3.2  Vacancies.  Any vacancy in the office of a director shall be filled by
either (a) a unanimous vote of the Board of Directors, or (b) in the manner
specified in Section 3.1 hereof.

 

3.3  Definition of Shares.  The term “Shares” shall mean and include any and all
shares of Common Stock and/or shares of Preferred Stock of the Company by
whatever name called, which carry voting rights (including voting rights which
arise by reason of default) and shall include any shares now owned or
subsequently acquired by a Stockholder, however acquired, including without
limitation by stock splits and stock dividends.

 

3.4  Size of Board.  The Stockholders shall vote or cause to be voted (whether
by actual vote or by written consent), all shares owned by him, her or it, or
over which he, she or it has voting control, and to otherwise use his, her or
its best efforts to ensure that the size of the Company’s Board of Directors
shall be set at four members, unless otherwise agreed to by [***].

 

ARTICLE 4 TERMINATION AND REVOCATION

 

4.1  Termination.  This Stockholders’ Agreement shall continue in effect as long
as at least two of the Stockholders are living or in existence and own shares of
the Company’s capital stock, and shall terminate upon (i) the death of one of
the last remaining two Stockholders and the consummation of the transfer to, and
payment for, his shares by the last remaining Stockholder or the Company, as the
case may be, (ii) the closing of the Company’s sale of all or substantially all
of its assets or the acquisition of the Company by another entity by means of
merger or other transaction, or (iii) the closing of the Company’s initial
public offering covering the offer and sale of its Common Stock for the account
of the Company.

 

4.2  Revocation.  The voting agreements contained herein are coupled with an
interest and may not be revoked, except in accordance with the amendment
provisions of Section 5.8 hereof.

 

ARTICLE 5 MISCELLANEOUS

 

5.1  Restrictive Legend.  All certificates representing Shares owned or
hereafter acquired by the Stockholders or any permitted transferee of any
Stockholder bound by this Agreement shall have affixed thereto a legend
substantially in the following form:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
PROVISIONS OF A STOCKHOLDERS AGREEMENT BY AND AMONG THE COMPANY AND ITS
STOCKHOLDERS, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF SUCH AGREEMENT. A COPY OF THE STOCKHOLDERS AGREEMENT IS AVAILABLE
FOR INSPECTION AT THE OFFICES OF THE SECRETARY OF THE COMPANY.

 

3

--------------------------------------------------------------------------------


 

5.2  Action as Director.  No party hereto who is or may become a director of the
Company either agrees or implies that he will exercise his actions as a director
in any manner other than in accordance with his considered judgment at such time
with respect to the best interests of the Company and all of its stockholders.

 

5.3  Transferees; Binding Effect.  This Agreement shall be binding upon the
Stockholders and their respective heirs, executors, administrators, legal
representatives, successors and assigns.

 

5.4  Severability.  The provisions of this Agreement are severable, so that the
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other term or provision of this
Agreement, which shall remain in full force and effect.

 

5.5  Specific Enforcement.  Each Stockholder expressly agrees that other
Stockholders and the Company may be irreparably damaged if this Agreement is not
specifically enforced. Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Agreement by any Stockholder, the other
Stockholders and the Company shall, in addition to all other remedies, each be
entitled to apply for a temporary or permanent injunction, and/or a decree for
specific performance, in accordance with the provisions hereof.

 

5.6  Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of North Carolina.

 

5.7  Notices.  Any and all notices or elections permitted or required to be made
under this Agreement shall be in writing, signed by the party giving such notice
or election and shall be delivered personally, or sent by registered or
certified mail, return receipt requested, to the other parties at their
respective addresses shown below.

 

5.8  Complete Agreement; Amendments.  This Agreement constitutes the full and
complete agreement of the parties hereto with respect to the subject matter
hereof. No amendment, modification or termination of any provision of this
Agreement shall be valid unless in writing and signed by each of the parties
hereto.

 

5.9  Pronouns.  Whenever the content may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice-versa.

 

5.10  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute one Agreement binding on all the
parties hereto.

 

5.11  Captions.  Captions of sections have been added only for convenience and
shall not be deemed to be a part of this Agreement.

 

5.12  Additional Stockholders.  Any parties who acquire shares of the Company’s
capital stock after the date hereof who as a condition of such acquisition are
required to become party to this Agreement, may do so by executing a form of
joinder agreement whereby such party agrees to be bound and subject to the terms
of this Agreement with respect to the Shares held by such Company stockholder.
Upon execution of such joinder agreement, Exhibit A shall be amended to reflect
the addition of such stockholders and its Shares.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Stockholders Agreement as of
the date first above written.

 

 

THE COMPANY:

 

 

 

CEMPRA PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

THE STOCKHOLDERS:

 

 

 

 

(SEAL)

 

 

 

 

 

(SEAL)

 

 

 

 

 

(SEAL)

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF STOCKHOLDERS

 

Founders

 

Number of Shares
of Common Stock

 

[***]

 

[***

]

 

 

 

 

[***]

 

[***

]

 

 

 

 

[***]

 

[***

]

 

 

 

 

[***]

 

[***

]

 

 

 

 

TOTAL:

 

[***

]

 

--------------------------------------------------------------------------------


 

Schedule 8.5

 

Press Release

 

        [LOGO]

 

FOR IMMEDIATE RELEASE

 

Cempra Pharmaceuticals, Inc.

Prabhavathi Fernandes, Ph.D.

+ 1 919 467 1716

 

CEMPRA PHARMACEUTICALS RECEIVES EXCLUSIVE RIGHTS FROM OPTIMER PHARMACEUTICALS
FOR ITS MACROLIDE ANTIBACTERIAL PROGRAM

 

MORRISVILLE, NC April 4, 2006 Cempra Pharmaceuticals, Inc. announced that
Optimer Pharmaceuticals has granted to Cempra exclusive worldwide rights (except
ASEAN countries) to patents and know-how related to its macrolide/ketolide
antibacterial program. Cempra has licensed rights to discover, develop and
commercialize drugs based on the class of compounds called macrolides and
ketolides. Optimer will receive an equity position in Cempra, as well as
royalties and milestone payments from any drugs and drug candidates developed
and/or co-developed by Cempra. The license includes joint drug discovery and
development activities at both companies.

 

Included in the license agreement are several pre-clinical compounds in addition
to ground-breaking chemistry technology for creating the next generation of
macrolides and ketolides. Pre-clinical candidates derived from this technology
have been shown to possess potent activity against multi-drug resistant
Streptococcus pnuemoniae and Streptococcus pyogenes. The most advanced lead, is
orally active with potent efficacy in animal models after once-a-day
administration. This lead will be initially developed for respiratory tract
infections in adults and children, including sinusitis, pharyngitis, and
community acquired mild to moderate pneumonia.

 

“We are extremely happy that Optimer has chosen to license their macrolide
patents and know-how to Cempra Pharmaceuticals to develop and commercialize new
macrolides that could be useful in the armamentarium for treating drug resistant
bacteria” said Prabhavathi Fernandes, Ph.D., Cempra’s President and Chief
Executive Officer. She added, “This license will be the founding stone of Cempra
and will allow us to build a company focused on developing a portfolio of
antibacterial compounds.”

 

Dr. Michael Chang, President and CEO of Optimer said “Optimer is enthusiastic
about this opportunity to move some of our earlier stage programs forward.
Cempra has recruited leaders in antibacterial drug discovery and development and
by licensing these macrolides to Cempra, we are enhancing the potential to
realize value from our macrolide program as we focus our resources on other
later stage products.”

 

About Macrolide Antibiotics  Macrolides such Clarithromycin, Azithromycin and
Telithromycin are favored by physicians and pediatricians for use in upper and
lower respiratory tract infections where the primary pathogens could be S.
pneumoniae, S. aureus, S. pyogenes, H. influenzae, M. catarrhalis, and
Legionella pneumophila. Macrolides are also used to treat Helicobater pylori
gastritis. Many of these pathogens are now resistant to currently available
macrolides.

 

About Optimer Pharmaceuticals

 

Optimer Pharmaceuticals, Inc. in San Diego, California (www.optimerpharma.com),
a privately held biotechnology company and leader in carbohydrate chemistry, has
a strong portfolio of late-stage anti-infective products. Older generation
antibiotics were mostly derived from natural products and

 

1

--------------------------------------------------------------------------------


 

these antibiotics have key sugar components that contribute to their
antibacterial properties. The sugar components of antibiotics have been
generally beyond the reach of medicinal chemistry. Optimer has applied its
unique sugar chemistry technology to modify regions of macrolides and ketolides
that could not be addressed previously, discovering new antibiotics that are
effective against drug-resistant bacteria.

 

About Cempra Pharmaceuticals

 

Cempra Pharmaceuticals, Inc., located in Morrisville, North Carolina, is a newly
founded biotechnology company focused on anti-infectives. The company was
founded in 2006 by Prabhavathi Fernandes, Ph.D. who was the leading
microbiologist for Clarithromycin development at Abbott. Cempra is committed to
the development of best-in-class antibiotics to meet urgent and unmet needs to
treat drug resistant bacteria.

 

This press release contains statements that constitute “forward-looking
statements These statements contain information that is not historical fact and
are essentially predictions and are subject to risks and uncertainties,
including risks associated with our ability to raise capital, the success of
pre-clinical studies and clinical trials, intellectual property risks, the
difficulty of predicting FDA filings and approvals, and market acceptance.

 

# # #

 

2

--------------------------------------------------------------------------------

 


 

December 31, 2008

 

Optimer Pharmaceuticals, Inc.

10110 Sorrento Valley Road, Suite C

San Diego, California 92121

 

Attention:  John Prunty, Chief Financial Officer

 

Cempra Pharmaceuticals, Inc. (the “Company”) and Optimer Pharmaceuticals, Inc.
(“Optimer”) are parties to that certain Collaborative Research and Development
and License Agreement dated March 31, 2006 (the “License Agreement”).  Pursuant
to Sections 6.2(a) and 6.2(b) of that License Agreement, Optimer may elect, upon
written request to the Company, that it be paid certain milestone payments in
shares of Cempra capital stock (“Cempra Capital Stock”) rather than in cash,
such Cempra Capital Stock having a Fair Market Value calculated as of the date
the respective milestone is achieved equal to the value of the milestone
payments, as the case may be.  All capitalized terms not otherwise defined in
this Letter Agreement shall have the meanings ascribed to them in the License
Agreement.

 

As you may be aware, the Company plans to engage in a reorganization whereby the
Company will merge with Cempra Merger Corp. (“MergeCo”), a Delaware corporation
and wholly-owned subsidiary of Cempra Holdings, LLC, a Delaware limited
liability company (the “Holding Company”).  Upon such merger, the separate
corporate existence of MergeCo will terminate, the Company will remain as the
surviving entity and the stockholders of the Company will receive units of the
Holding Company (“Holding Company Units”) in exchange for their shares of Cempra
Capital Stock (the “Reorganization”).  The rights belonging to each respective
class or series of Holding Company Units will be essentially the same as those
of the corresponding class or series of Cempra Capital Stock.  Subsequent to the
Reorganization, the Company will distribute its shares of CEM-102
Pharmaceuticals, Inc., the Company’s wholly-owned subsidiary that holds assets
unrelated to the technology licensed under the License Agreement, to the Holding
Company (the “Spin-Off”).

 

As a result of the Reorganization and Spin-Off, it is currently intended that
the equity holdings for the combined company will be held, and the ultimate
liquidity for that equity will be realized, at the Holding Company level. 
Therefore, the parties find it necessary to modify Sections 1.15, 6.2(a),
6.2(b) and 6.2(e) of the License Agreement, which refer to Cempra Capital Stock
in the context of milestone payments described in Sections 6.2(a) and 6.2(b) of
the License Agreement, to refer to Holding Company equity.  This letter
agreement reflects the parties’ mutual intent to modify those Sections so as to
use the term “Holding Company Units” in lieu of “Cempra Capital Stock” in each
phase where used or referenced.  Except as specifically modified herein, the
License Agreement shall remain in full force and effect as originally executed.

 

By their execution below, the parties agree that, upon the completion of the
Reorganization, the references to “Cempra Capital Stock” in Sections 1.15,
6.2(a), 6.2(b) and 6.2(e) of the License Agreement will be modified to become
“Holding Company Units” (as defined in this Letter Agreement).  By its execution
below, the Holding Company agrees to issue Holding Company Units to Optimer
when, if and as required under the terms of the License Agreement, as modified
by this Letter Agreement.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

--------------------------------------------------------------------------------


 

CEMPRA PHARMACEUTICALS, INC.

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Prabhavathi Fernandes

 

By:

/s/ John Prunty

 

Prabhavathi Fernandes, Ph.D.

 

 

John Prunty

 

Chief Executive Officer and President

 

 

Chief Financial Officer

 

 

 

 

 

 

CEMPRA HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Prabhavathi Fernandes

 

 

 

Prabhavathi Fernandes, Ph.D.

 

 

 

Chief Executive Officer and President

 

 

 

--------------------------------------------------------------------------------